EXHIBIT 10.2






Purchase and Sale Agreement
and
Escrow Instructions,
dated August 11, 2016,
by and among
CULLMAN POB III LLC,
an Alabama limited liability company,
as Seller,
GAHC4 CULLMAN AL MOB III, LLC,
a Delaware limited liability company,
as Buyer,
&
CHICAGO TITLE INSURANCE COMPANY,
as Escrow Agent.







--------------------------------------------------------------------------------





Table of Contents
 
 
Page
ARTICLE 1
SALE OF PROPERTY
1
ARTICLE 2
TITLE AND SURVEY
4
ARTICLE 3
INSPECTIONS AND DUE DILIGENCE PERIOD
6
ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS
10
ARTICLE 5
CLOSING
20
ARTICLE 6
TERMINATION AND DEFAULT
35
ARTICLE 7
CASUALTY DAMAGE OR CONDEMNATION
38
ARTICLE 8
REAL ESTATE COMMISSION
39
ARTICLE 9
MISCELLANEOUS
40



List of Exhibits and Schedules


Exhibit A
Legal Description
Exhibit B
Representation Letter
Exhibit C
Audit Inquiry Letter
Exhibit D
Audit Response Letter Form
Exhibit E
Post-Closing Escrow Agreement
Schedule 1.3.1
Escrow Agent’s Wire Instructions
Schedule 3.3
Property Information
Schedule 4.1.11
Tenant Leases and Subleases
Schedule 4.1.11(a)
Tenant Lease Defaults
Schedule 4.1.13
Contracts
Schedule 4.1.15
List of Existing Violations
Schedule 5.4.1(a)
Form of Tenant Estoppel
Schedule 5.4.5
Form of ROFR Notice
Schedule 5.4.6
Form of Ground Lessor Estoppel Certificate
Schedule 5.6.1
Form of Deed
Schedule 5.6.2
Form of Assignment of Ground Lease
Schedule 5.6.3
Form of Bill of Sale and Assignment
Schedule 5.6.4
Form of Assignment of Leases






--------------------------------------------------------------------------------








Index of Defined Terms
Accounting Records
19


 
Inspections
6


Affidavit
6


 
Intangible Property
3


Agreement
1


 
Intrusive Inspections
7


Applicable Legal Bodies
13


 
Land
1


Assignment of Ground Lease
26


 
Lease Action
17


Assignment of Leases
27


 
Notice of Objection
22


Assumed Contracts
8


 
OFAC
10


Audited Year
19


 
Opening of Escrow
20


Bill of Sale and Assignment
26


 
Permits
2


Board
46


 
Personal Property
2


Board Approval Condition
46


 
Post-Closing Escrow Agreement
35


Broker
40


 
Pre-Closing Default
36


Business Day
43


 
Pre-Closing Defaults
36


Buyer
1


 
Preliminary Report
4


Buyer’s Knowledge
15


 
Proceeding
3


Buyer’s Reports
7


 
Property
1


CAM Charge(s)
30


 
Property Information
8


CAM Lease Year
31


 
Purchase Price
3


CERCLA
12


 
RCRA
12


Claims
16


 
Real Property
2


Closing
4


 
Registered Company
19


Closing Date
4


 
Representation Documents
15


Closing Statement
34


 
Required Title Condition
5


Code
10


 
ROFR
4


Contracts
3


 
ROFR Notice
23


control
40


 
SEC Filings
19


Control
40


 
Seller
1


Current Billing Period
32


 
Seller Monetary Encumbrances
5


DDP Waiver Notice
9


 
Seller’s Knowledge
13


Deed
26


 
Seller’s Liability Cap
38


Deposit
3


 
Stub Period
19


Due Diligence Period
8


 
Subleases
2


Effective Date
1


 
Subtenants
2


Escrow
20


 
Survey
5


Escrow Agent
1


 
Survival Period
15


Exception Documents
4


 
Tenant
2


Existing Lender
18


 
Tenant Estoppel
22


Existing Loan
18


 
Tenant Estoppel Condition
23


Ground Lease
1


 
Tenant Leases
2


Ground Lessor
1


 
Tenant Notice
35


Ground Lessor Estoppel Certificate
24


 
Tenants
2


Hazardous Materials
12


 
Termination Notice
9


Holdback
35


 
Title Company
4


Improvements
2


 
Title Policies
23


Indemnified Claim
45


 
Title Review Period
5


Indemnitee
45


 
UCC Searches
4


Indemnitor
45


 
Violations
9


Initial Closing Date
4


 
Warranties
2








--------------------------------------------------------------------------------








PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this “Agreement”) is
entered into as of this 11th day of August, 2016 (the “Effective Date”), by and
among CULLMAN POB III LLC, an Alabama limited liability company, as seller
(“Seller”), GAHC4 CULLMAN AL MOB III, LLC, a Delaware limited liability company,
as buyer (“Buyer”), and CHICAGO TITLE INSURANCE COMPANY, as escrow agent (in
such capacity, “Escrow Agent”).
RECITALS
I.    Seller is the holder of a leasehold interest as ground lessee in that
certain land situated in the County of Cullman, State of Alabama (the “Land”),
which Land is more particularly described on Exhibit A annexed hereto, and
Seller holds certain right, title and interest in, to and under certain other
assets as hereinafter described.
II.    One (1) medical office building commonly referred to as the “Cullman
Professional Office Building III Center” is located on the Land.
III.    Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Property (as defined below) on the terms and conditions contained in
this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE 1
SALE OF PROPERTY
1.1    Property To Be Sold. Subject to the terms and provisions hereof, Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller, upon the
terms and conditions of this Agreement the following (the “Property”):
1.1.1    Seller’s leasehold interest in and to the Land, pursuant to that
certain Ground Lease, dated July 29, 2008, as amended by that certain First
Amendment to Ground Lease, dated June 28, 2010 (collectively, the “Ground
Lease”), by and between Cullman Regional Medical Center, Inc., an Alabama
not-for-profit corporation, as ground lessor (the “Ground Lessor”) and Seller,
as ground lessee, together with, but subject to the Ground Lease, all of
Seller’s privileges, rights, easements and appurtenances benefiting such Land
including, without limitation, all right, title and interest (if any) of Seller
in and to any streets, alleys, passages, and other rights-of-way or
appurtenances included in, adjacent to or used in connection with the Land and
all right, title and interest (if any) of Seller in all mineral and development
rights appurtenant to such Land.





--------------------------------------------------------------------------------




1.1.2    Subject to the Ground Lease, all of Seller’s right, title and interest
in, to and under all buildings, structures and other improvements including,
without limitation, the medical office building(s), and all fixtures, systems
and facilities located on the Land (further subject to the rights of the
applicable Tenants under the applicable Tenant Leases and any applicable
Subtenants (as such capitalized terms are defined below)) (collectively, the
“Improvements”; together with the Land, from time to time, the “Real Property”).
1.1.3    All of Seller’s right, title and interest in and to (a) all leases
entered into by Seller, including all amendments thereto, with persons or
entities (each a “Tenant”, and collectively, the “Tenants”) leasing any portion
of the Real Property or hereafter entered into in accordance with the terms
hereof prior to Closing, other than those leases that expire prior to the
Closing Date in accordance with their terms or are terminated by Seller prior to
the Closing Date in accordance with the terms of this Agreement, and (b) any
other leases, subleases or other agreements, including any and all extensions,
amendments and modifications thereto, granting a possessory interest in and to
any space in the Improvements or the Land, or that otherwise grant rights with
regard to use of the Improvements or the Land (collectively, the “Tenant
Leases”), together with all security deposits, other deposits held in connection
with such Tenant Leases, and all of Seller’s right, title and interest in and to
all guarantees, letters of credit and other similar credit enhancements
providing additional security for such Tenant Leases, and (b) any sub-leases,
including all amendments thereto, with persons or entities sub-leasing all or a
portion of the Real Property as subtenants (collectively, the “Subtenants”) of
the applicable Tenants pursuant to subleases (collectively, the “Subleases”),
together with all security deposits, other deposits held in connection with such
Subleases, and all of Seller’s right title and interest in and to all
guarantees, letters of credit and other similar credit enhancements providing
additional security for such Subleases (it being agreed that for purposes of
this Agreement, the Ground Lease shall not be deemed a Tenant Lease).
1.1.4    All of Seller’s right, title and interest in and to (a) any and all
tangible personal property owned by Seller located on and used exclusively in
connection with the Real Property including, without limitation, sculptures,
paintings and other artwork, equipment, furniture, tools and supplies; and (b)
any and all plans and specifications; and architectural and engineering drawings
(collectively, the “Personal Property”).
1.1.5    All of Seller’s rights in and to any and all warranties and guaranties
relating to the Improvements (collectively, the “Warranties”).
1.1.6    All of Seller’s rights in and to all use, occupancy, building and
operating licenses, permits, approvals, entitlements and development rights
relating to the Real Property (collectively, the “Permits”).
1.1.7    All service contracts, any construction contracts, and similar type
property-related agreements entered into by Seller (or to which Seller is
otherwise a party) as of the Effective Date or entered into by Seller after the
Effective Date and prior to the Closing Date in accordance with this Agreement
(collectively, the “Contracts”), to the extent Buyer is to assume the same
pursuant to Section 3.4 and to the extent the same are not required to be
terminated pursuant to Sections 3.4 and/or 4.5.2 (the foregoing to expressly
exclude the Tenant Leases).


2



--------------------------------------------------------------------------------




1.1.8    All of Seller’s rights in and to (i) all trade names, trademarks,
service marks, building and property names, domain names and building signs used
in connection with the Real Property; and (ii) all other intangible property
(other than cash, cash equivalents, rights under any loan to or from Seller,
stock, and rights in and/or to any insurance policies for which Seller is the
insured party) related to the Real Property (collectively, the “Intangible
Property”). Seller hereby informs Buyer that, to Seller’s Knowledge, Seller does
not own any interest in the trade name “Cullman Professional Office Building III
Center,” but, to the extent Seller does own any interest in the trade name
“Cullman Professional Office Building III Center,” or it is otherwise determined
that Seller owns an interest in the trade name “Cullman Professional Office
Building III Center,” then Seller, as of Closing, disclaims any right to the use
of such trade name and, pursuant to the Bill of Sale and Assignment, assigns any
such rights to Buyer.
1.2    Purchase Price. The purchase price for the Property (the “Purchase
Price”) shall be Sixteen Million Six Hundred Fifty Thousand and 00/100 Dollars
($16,650,000.00). The Purchase Price shall be paid to Seller by Buyer on the
Closing Date (as defined below), plus or minus all adjustments or credits as set
forth herein, by wire transfer of immediately available federal funds.
1.3    Deposit And Escrow.
1.3.1    Within three (3) Business Days after execution of this Agreement by
both Buyer and Seller, Buyer shall deliver to Escrow Agent, whose contact
information is 2828 Routh Street, Suite 800, Dallas, Texas 75201, (214)
965-1719, Attn: Shannon Bright, by wire transfer in accordance with the
instructions set forth on Schedule 1.3.1 hereto a deposit in the amount of Five
Hundred Thousand and 00/100 Dollars ($500,000.00) (the “Deposit”). In addition,
as independent consideration for the rights and benefits granted to Buyer, One
Hundred and 00/100 Dollars ($100.00) of the Deposit is independent consideration
hereunder and is non-refundable, and is immediately released by Escrow Agent to
Seller and immediately becomes the property of Seller upon execution and
delivery of this Agreement by Buyer (and thus all references to a return of the
Deposit to Buyer shall mean the $500,000.00 less the $100 non-refundable
portion.) The Deposit shall be held in an insured, interest-bearing escrow
account at a bank reasonably acceptable to both Seller and Buyer with interest
accruing for the benefit of the party entitled to the Deposit (and at Closing
(as defined below) or such other date upon which the Deposit is released
pursuant to the terms hereof, the interest will be paid to the party entitled to
the Deposit). Escrow Agent may conclusively rely upon and act, subject to the
escrow provisions of this Agreement, in accordance with any certificate,
instructions, notice, letter, e-mail, facsimile, or other written instrument
believed to be genuine and signed or communicated by the proper party or parties
entitled to deliver same to Escrow Agent under this Agreement.
1.3.2    The Deposit shall be applied to the Purchase Price if the Closing
occurs. Unless Buyer delivers a Termination Notice (as defined below) on or
prior to the expiration of the Due Diligence Period (as defined below), the
Deposit shall thereafter become non-refundable to Buyer, except where this
Agreement expressly provides that the Deposit shall be returned to Buyer upon
the termination of this Agreement. If Buyer shall terminate this Agreement on or
prior to the expiration of the Due Diligence Period, the Deposit shall be
returned to Buyer as provided in Section 3.6.


3



--------------------------------------------------------------------------------




1.4    Closing Date.
1.4.1    The Closing (as hereinafter defined) of the transactions contemplated
herein shall be an escrow style closing to occur on the date (the “Initial
Closing Date”) that is thirty (30) days after the expiration of the Due
Diligence Period; provided, however, that Buyer may extend the Closing Date by
thirty (30) days by delivering written notice to Sellers and Escrow Agent of
such extension together with a non-refundable additional deposit into Escrow of
the additional sum of Five Hundred Thousand Dollars ($500,000.00) (which amount
shall thereafter increase the amount of, and become part of, the Deposit for all
purposes hereunder). “Closing” shall mean the date on which each of the
following has occurred (i) Escrow Agent has confirmed that all conditions to
closing and insuring title as of such date have been irrevocably and
unconditionally satisfied, (ii) each party has authorized closing and
disbursement, (iii) Escrow Agent has disbursed funds and is irrevocably and
unconditionally committed to insuring leasehold title in favor of Buyer, and
(iv) Seller has transferred title to the Property to Buyer; all in accordance
with the terms hereof.
1.4.2    Buyer acknowledges that the Ground Lessor has a right of first refusal
pursuant to the Ground Lease and in connection with the transactions set forth
in this Agreement pursuant to Section 23 of the Ground Lease (the “ROFR”), and
that Seller is required to deliver the ROFR Notice to the Ground Lessor pursuant
to which the Ground Lessor shall have the right to exercise or waive the ROFR
(or have the ROFR deemed waived by the Ground Lessor’s failure to respond)
pursuant to the Ground Lease.
1.4.3    The Initial Closing Date, as the same may be further extended in
accordance with the express terms of this Agreement, or changed pursuant to
written agreement between Buyer and Seller is referred to herein as the “Closing
Date”.
ARTICLE 2
TITLE AND SURVEY
2.1    Title and Survey. Buyer may, in its sole and absolute discretion, (a)
obtain a preliminary title report or commitment (the “Preliminary Report”) from
Escrow Agent (referred to herein in such capacity as the “Title Company”),
together with complete and legible copies of all documents referenced therein,
with respect to the Real Property (the “Exception Documents”), (b) conduct lien
searches covering Seller and the Property (the “UCC Searches”), and (c) order a
survey of the Real Property by a licensed surveyor or registered professional
engineer (the “Survey”). Upon receipt thereof by Buyer, Buyer shall promptly
deliver a copy of each of the Preliminary Report, the UCC Searches and the
Survey to Seller.
2.2    Required Title Condition.
2.2.1    In the event any matters appear in the Preliminary Report, Exception
Documents, or Survey that are unacceptable to Buyer, Buyer shall, by 5:00 p.m.
(Central Time) on the date that five (5) Business Days prior to the end of the
Due Diligence Period, notify Seller in writing of such fact (the “Title Review
Period”). If Buyer fails to so notify Seller prior to the expiration of the
Title Review Period, Buyer shall be deemed to have accepted all exceptions to
title referenced in the Preliminary Report and UCC Searches and all matters
shown on the


4



--------------------------------------------------------------------------------




Survey, except for matters that are the subject of an objection letter made
under the preceding sentence, and such accepted exceptions shall be included in
the term “Permitted Exceptions” as used herein. In the event Buyer objects to
any such matters within the Title Review Period, Seller shall have five (5)
Business Days from receipt of such notice within which to remedy or cure such
unacceptable exceptions or items. In the event Seller is unable to remedy or
cure such unacceptable items to the satisfaction of Buyer or elects not to
remedy or cure such unacceptable items on or before the expiration of said five
(5) Business Day period, Buyer may either (a) waive such objections and accept
title to the Real Property subject to such unacceptable items (which items shall
then be deemed to constitute part of the “Permitted Exceptions”), or (b)
terminate this Agreement by written notice to Seller, in which event the entire
Deposit shall be promptly returned to Buyer and the parties shall have no
further obligations, except those which expressly survive termination of this
Agreement. “Permitted Exceptions” shall include, subject to the prorations and
re-prorations set forth herein: 1) current, non-delinquent real property taxes
and assessments taxes; (2) those matters that may be approved (or deemed
approved) by Purchaser pursuant to this Article 2; (3) the terms of the Ground
Lease, including the restrictions set forth therein, and the easements of record
created pursuant to the Ground Lease; (4) those matters disclosed by the Survey
(as hereinafter defined) for which Buyer does not timely object and Seller does
not agree to cure in accordance with the terms herein; (5) the rights of Tenants
set forth in the Tenant Leases, and the rights of Subtenants set forth in the
Subleases; (6) matters of record resulting from any act of Buyer or Buyer’s
representatives; and (7) applicable local, state and federal laws, ordinances,
rules and regulations, including, but not limited to, zoning ordinances.
2.2.2    Seller shall convey title to the Property to Buyer, free and clear of
all liens and encumbrances, subject only to (i) the Permitted Exceptions; and
(ii) any other matters approved in writing by Buyer, in Buyer’s sole and
absolute discretion (collectively, the “Required Title Condition”).
Notwithstanding anything contained in this Section 2.2.2 to the contrary,
Permitted Exceptions shall expressly exclude and Seller shall be obligated, at
its sole cost and expense, to satisfy and release of record, at or prior to
Closing, all monetary liens and encumbrances affecting the Property, including
any deeds of trust, mortgages, fixture filings, tax liens, delinquent taxes,
judgments, mechanics’ liens, materialmens’ liens, and/or other liens or charges
in a fixed sum (to the extent such encumbrances relate directly to monetary
encumbrances arising from the voluntary acts or omissions of Seller, as opposed
to the voluntary acts or omissions of Tenants, Subtenants, Ground Lessor or
other third parties) (“Seller Monetary Encumbrances”), and Seller authorizes the
use of the Purchase Price or a portion thereof to pay and discharge the same at
Closing. For purposes of clarification and notwithstanding anything to the
contrary set forth herein, Seller shall not be obligated to satisfy at or prior
to Closing any liens, claims, encumbrances, or other matters affecting title to
the Property (other than Seller Monetary Encumbrances) other than expressly
agreed to in writing by Seller pursuant to this Article 2. Permitted Exceptions
shall also expressly exclude the so-called “standard exceptions” or
“pre-printed” exceptions (other than requirements relating to Purchaser’s
organizational documents) that are subject to deletion by the Title Company upon
receipt of a standard owner’s affidavit and/or “gap” indemnity, which Seller
shall provide at Closing (the “Affidavit”). Without limiting the foregoing, the
Affidavit shall be in such a form so as to, among other things, cause the Title
Company to omit from the Title Policies all exceptions for mechanics’, and
materialman’s liens (provided, however, that requirement to remove exceptions
for mechanics’ or materialman’s liens shall be limited to work performed by


5



--------------------------------------------------------------------------------




or on behalf of Seller, and Seller is otherwise expressly relieved from having
to make any representations as to mechanics’ or materialmen’s liens resulting
from work performed by Tenants or Subtenants or any other third parties
occurring through or under Tenants) and to provide “gap” coverage insuring the
period from the effective date of the Title Commitment through the date and time
of recording of the Deed (as hereinafter defined).
2.2.3    If at any time the Title Commitment, Exception Documents, or Survey are
supplemented or revised (other than the deletion or elimination of any item as
to which Buyer has made an objection), Buyer shall have the right to review and
approve or disapprove any such supplement or revision and to terminate this
Agreement in the event that Seller is unable to remedy or cure any such matters
to the satisfaction of Buyer in accordance with the provisions of Section 2.2.1
above, except that Buyer’s ten (10) Business Day period as to such additional
items shall be for a period expiring on the date that is the earlier to occur of
(a) ten (10) Business Days following the date of Buyer’s receipt of such
modification, and (b) the Closing Date, and all other time periods referred to
in Section 2.2 shall expire on the date that is the earlier of (i) the final day
of the specified time period as set forth therein, and (ii) the Closing Date.
ARTICLE 3
INSPECTIONS AND DUE DILIGENCE PERIOD
3.1    Access. Subject to the terms and conditions of this Section 3.1, from and
after the Effective Date through the Closing Date, Buyer, personally or through
its authorized agent or representatives and independent contractors, shall have
the right, upon reasonable advance notice to Seller and with reasonable
frequency, to enter upon the Real Property during normal business hours to
conduct any reasonable tests or inspections of the Property, including economic
feasibility and underwriting analyses, investigations with regard to zoning,
building codes and other governmental regulations, tenant interviews, property
tours and other reviews or interviews of the Property that Buyer deems necessary
or advisable, architectural, engineering, environmental inspections and studies
(including all structural and mechanical systems), hazardous materials
inspections, surveys of the Real Property, and, subject to Section 3.1.4 below,
soil, seismic and geological testing and studies (collectively, “Inspections”).
3.1.1    All Inspections shall be performed by or on behalf of Buyer at Buyer’s
sole cost and expense.
3.1.2    Buyer’s Inspections (a) shall be conducted in accordance with all
governmental regulations, and (b) shall not unreasonably impede the normal
day-to-day business operations at the Real Property. Buyer’s entry on to the
Real Property and performance of any Inspections shall be subject to the rights
of the Ground Lessor under the Ground Lease and Tenants under the Tenant Leases
(if any) and Buyer shall not unreasonably interfere with the use or occupancy of
the Real Property by such Tenants (and their respective Subtenants, invitees,
and licensees) under such Tenant Leases. Buyer shall take commercially
reasonable actions to ensure that all actions taken in connection with any
Inspections, and all equipment, materials and substances generated, used or
brought onto the Real Property cause no harm to the safety, health and well-
being of all Tenants and cause no damage to the Property.


6



--------------------------------------------------------------------------------




3.1.3    Seller (or its representative) shall, unless it elects otherwise (on a
case by case basis), accompany Buyer on each property visit.
3.1.4    Buyer shall have the right to conduct a Phase I environmental site
assessment at the Real Property. Buyer shall not perform any air sampling or
intrusive Inspections (including soil borings, soil sampling and, if relevant,
ground water testing and invasive sampling of building materials) (collectively,
“Intrusive Inspections”) as part of a Phase II environmental site assessment or
otherwise without Seller’s prior written consent, which may be withheld by
Seller in Seller’s sole and absolute discretion.
3.1.5    Buyer hereby agrees to indemnify and hold Seller (and Seller’s agents,
advisors, partners, members, owners, officers and directors) harmless from any
actual physical or other damage and personal injury to the extent arising out of
and directly caused by Buyer’s performance of any Inspections; provided,
however, that the indemnity of this Section 3.1.5 shall not cover loss resulting
from the discovery of pre-existing conditions disclosed by Buyer’s Inspections
except to the extent that Buyer’s Inspections exacerbated such pre-existing
conditions or Seller’s negligence or willful misconduct. Notwithstanding any
other provision in this Agreement to the contrary, this indemnification shall
survive the termination of or Closing under this Agreement.
3.1.6    Buyer shall promptly repair, at Buyer’s sole cost and expense, any
damage to the Property resulting from any Inspections and shall replace, refill
and regrade any holes made in, or excavations of, any portion of the Property
used for such activity so that the Property shall be in the substantially same
condition that existed immediately prior to such activity, which obligation of
Buyer shall survive the expiration or earlier termination of this Agreement.
3.1.7    Upon Seller’s request, Buyer shall deliver to Seller a copy of any
survey, report, study or other written material obtained or developed by a
third-party consultant in connection with any Inspections (collectively,
“Buyer’s Reports”); provided, however, Seller shall not be permitted to retain
the same if this Agreement is terminated for any reason, without reimbursement
for Buyer’s actual, out-of-pocket costs therefor. This Section 3.1.7 shall
survive the expiration or earlier termination of this Agreement.
3.1.8    Prior to entering the Real Property and conducting any Inspections,
Buyer or the consultants performing the Inspections on behalf of Buyer shall
maintain or cause to be maintained, at Buyer’s expense, a policy of
comprehensive general liability insurance in the amount of $1,000,000.00 per
occurrence, which insurance shall name Seller as additional an additional
insured. Buyer shall provide certificates of insurance to Seller evidencing
compliance with the foregoing requirements prior to the first entry on the Real
Property.
3.1.9    Buyer shall not cause or permit any mechanic’s or materialmen’s liens
or any other liens, judgments or other encumbrances to attach to the Real
Property by reason of the performance of any Inspections or the purchase of any
materials by Buyer or any other party in connection with any Inspections
conducted by or for Buyer. Buyer shall, at its sole cost and expense, promptly
discharge of record, or escrow with Seller, on terms reasonably acceptable to
Seller, funds to discharge, such liens or encumbrances that are so filed or
recorded (including, without limitation, liens for services, labor or materials
furnished as a result of Buyer’s


7



--------------------------------------------------------------------------------




Inspections). This Section 3.1.9 shall survive the expiration or earlier
termination of this Agreement.
3.2    Due Diligence Period. Buyer shall have from the Effective Date until 5:00
p.m. (Central Time) on the date that is the later of (a) thirty (30) days after
the Effective Date, or (b) the date following the Effective Date that Seller has
provided Buyer with the Property Information pursuant to Sections 3.3 (such
period, subject to Section 3.5, and as same may be extended pursuant to the
terms of this Agreement, the “Due Diligence Period”) to conduct its due
diligence review of the Property.
3.3    Property Information. Seller and Buyer hereby agree and acknowledge that
Seller, within three (3) business days from the Effective Date, shall either (a)
deliver to Buyer (at the following address: American Healthcare Investors, 18191
Von Karman Avenue, Suite 300, Irvine, California 92612), attention: Rex
Morishita, telephone: (949) 270 -9214, e-mail: rmorishita@ahinvestors.com), or
(b) make available to Buyer in an online data room, complete and accurate copies
of all material due diligence items in Seller’s possession and/or reasonable
control (including, without limitation, the Property related information set
forth in Schedule 3.3 annexed hereto) (collectively, the “Property
Information”). If this Agreement is terminated in accordance with the terms
hereof, then Buyer shall, at Seller’s option and upon receipt of written notice
from Seller, either (a) return all Property Information (and any other documents
delivered or made available to Buyer) to Seller, or (b) demonstrate to Seller’s
reasonable satisfaction that all Property Information (and any other documents
delivered or made available to Buyer) has been destroyed. Buyer acknowledges
that other than as expressly set forth in Section 4.1 or the Representation
Documents, Seller has not made any representation or warranty with respect to
the Property Information or any other information furnished or provided to Buyer
pursuant to this Section 3.3.


8



--------------------------------------------------------------------------------




3.4    Contracts. Buyer shall not be required to assume any Contracts at
Closing. On or prior to the expiration of the Due Diligence Period, Buyer shall
notify Seller of any Contracts it has elected to assume in its sole and absolute
discretion. Such Contracts, if any, that Buyer elects in writing to assume are
referred to herein as the “Assumed Contracts”. Any failure by Buyer to send
notice pursuant to this Section shall be deemed to mean that Buyer has elected
not to assume any Contracts. Seller shall terminate, at Seller’s sole cost and
expense, including with respect to any termination fee or other costs associated
with such termination, any Contracts that Buyer does not elect (or is deemed to
have elected not) to assume. Notwithstanding any language to the contrary
contained herein, Seller shall terminate, at Seller’s sole cost and expense,
including with respect to any termination fee or other costs associated with
such termination, any and all leasing commission agreements, property management
agreements, or asset management agreements affecting all or any portion of the
Property, the Ground Lease or the Tenant Leases to which Seller is a party or
otherwise bound effective on or before the Closing Date. To the extent the same
are assignable by Seller to Buyer, Seller shall assign to Buyer, and Buyer shall
assume, all Assumed Contracts at Closing (other than such Contracts that Seller
is required to terminate on or prior to the Closing Date in accordance with this
Section 3.4 and Section 4.6.2). At Closing, Seller, at Seller’s expense, shall
provide written notice to each party (other than Seller) under the Assumed
Contracts of the assignment by Seller, and the assumption by Buyer, of the
Assumed Contracts by Buyer on the Closing Date.
3.5    Buyer’s Possible Early Termination. If Buyer shall, for any reason or no
reason, in Buyer’s sole and absolute discretion, elect not to purchase the
Property, then Buyer shall be entitled, but is not obligated, to terminate this
Agreement by delivering notice (“Termination Notice”) to Seller at or before
5:00 p.m. Central Time on the last day of the Due Diligence Period. Further,
unless Buyer provides Seller with a written notice of its waiver of the Due
Diligence Period (“DDP Waiver Notice”) at or before 5:00 p.m. Central Time on
the last day of the Due Diligence Period, this Agreement shall automatically
terminate and the provisions of Section 3.6 shall apply. Notwithstanding
anything herein to the contrary, a DDP Waiver Notice shall not be deemed to be a
waiver by Buyer of any other rights or remedies, including other termination
rights, it may have as set forth herein.
3.6    Consequences of Buyer’s Early Termination. Unless Buyer provides a DDP
Waiver Notice to Seller pursuant to Section 3.5, this Agreement shall
immediately terminate upon the expiration of the Due Diligence Period. If Buyer
provides a Termination Notice to Seller pursuant to Section 3.5, this Agreement
shall immediately terminate upon the giving of such notice. In the event of
either of the foregoing, the parties shall be released from all further
obligations under this Agreement (except with respect to any provisions that by
their terms survive a termination of this Agreement). Escrow Agent shall pay the
entire Deposit to Buyer not later than one (1) Business Day following
termination of this Agreement. No notice to Escrow Agent from Seller shall be
required for the release of the Deposit to Buyer by Escrow Agent under this
Section, and the Deposit shall be released and delivered to Buyer upon Escrow
Agent’s receipt of Buyer’s confirmation of termination of the Agreement pursuant
to this Article 3, despite any objection or potential objection by Seller.
3.7    Intentionally Omitted.


9



--------------------------------------------------------------------------------




3.8    Violations. All notices received by Seller, as of the Effective Date
(and, as of the Closing Date) from any applicable governmental authority
regarding violations of laws, ordinances, statutes, codes, rules or regulations
(collectively, “Violations”) affecting the Property (which have not been cured
or discharged by the Effective Date) are described on Schedule 4.1.15 annexed
hereto. Buyer and Seller agree that Seller shall cause each Violation listed on
Schedule 4.1.15 annexed hereto to be cured, discharged or otherwise remediated
to Buyer’s satisfaction such that, as of the Closing Date, such Violation shall
no longer affect or otherwise encumber the Real Property. Buyer and Seller agree
that notwithstanding anything to the contrary set forth herein, Seller shall
have no obligation to cure any Violation of which Seller did not receive notice
or was not otherwise aware, as of the Effective Date, or prior to Closing, or
any Violation that is caused by the actions or omissions of Buyer or any of
Buyer’s affiliates, employees, agents and/or contractors.
ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS
4.1    Seller’s Representations. Seller represents and warrants to Buyer as of
the Effective Date (and, as of the Closing Date) that:
4.1.1    Seller is a limited liability company validly formed in the State of
Alabama, and has full power and authority to enter into this Agreement, to
perform this Agreement and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement and all documents
contemplated hereby by Seller has been duly and validly authorized by all
necessary action on the part of Seller and all required consents and approvals
have been duly obtained and will not result in a breach of any of the terms or
provisions of, or constitute a default under any indenture, agreement or
instrument to which Seller is a party.


4.1.2    Seller has not granted any outstanding rights of first refusal, rights
of reverter or options to purchase relating to the Property or any interest
therein (other than in favor of Ground Lessor pursuant to the Ground Lease).
4.1.3    This Agreement is a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to the effect
of applicable bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws affecting the rights of creditors generally.
4.1.4    Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).
4.1.5    Neither Seller, nor, to Seller’s Knowledge, any person or entity that
controls the management and policies of Seller or owns directly or indirectly
more than fifty percent (50%) of Seller, and, to Seller’s Knowledge, no
employee, officer, or director of Seller is a person or entity with whom United
States persons or entities are restricted from doing business under regulations
of the Office of Foreign Asset Control (“OFAC”) of the Department of the
Treasury) (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including, without
limitation, the September 24, 2001,


10



--------------------------------------------------------------------------------




Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action,
and, to Seller’s Knowledge, is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.
4.1.6    No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Seller of this
Agreement or the performance of its obligations hereunder.
4.1.7    There are no actions, suits or proceedings pending or, to Seller’s
Knowledge, threatened against (i) the Property or any portion thereof (excluding
any actions, suits or proceedings against the Property that may result from the
acts or omissions of any Tenant or Subtenant, with respect to which Seller
represents and warrants to Buyer that Seller has not received any written notice
of the same), or (ii) Seller, which, in either case, if determined adversely
would be likely to adversely affect Seller’s ability to perform its obligations
hereunder.
4.1.8    Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing its inability
to pay its debts as they come due, or (vi) made an offer of settlement,
extension or composition to its creditors generally.
4.1.9    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (a) the
operating agreement of Seller, or (b) any law or any order, writ, injunction or
decree of any court or governmental authority, or (ii) results in the creation
or imposition of any lien, charge or encumbrance upon its property pursuant to
any such agreement or instrument, or (iii) violates any restriction,
requirement, covenant or condition set forth in any recorded agreement to which
all or any part of the Property is subject (excluding the mortgage encumbering
the Property as of the Effective Date which mortgage will be paid off in full
and satisfied as of the Closing Date).
4.1.10    Seller has not received any written notice to the effect that any
condemnation, eminent domain, assessment or similar proceeding or charge is
threatened or contemplated, and, to Seller’s Knowledge, there is no such
threatened or contemplated proceeding or charge relating to the Property. Seller
has not received any written notice of a proposed increase in the assessed
valuation of the Property.
4.1.11    A list of all Tenant Leases and Subleases is set forth on Schedule
4.1.11 annexed hereto and Seller has delivered or made available to Buyer
pursuant to Section 3.3 a true, complete and accurate copy of the Tenant Leases
and Subleases, and there have been no modifications to such Tenant Leases or
Subleases other than as set forth on Schedule 4.1.11. To Seller’s Knowledge,
each of the Tenant Leases and Subleases is in full force and effect. To Seller’s
Knowledge, neither Seller nor any Tenant under such Tenant Leases is in material
default under its respective Tenant Lease, except as set forth on Schedule
4.1.11(a). Seller has


11



--------------------------------------------------------------------------------




not received any written notice of any claim of offset or other defense from any
Tenant in respect of such Tenant’s or Seller’s obligations under its respective
Tenant Lease. There are no pending or incomplete tenant improvements of landlord
or unpaid tenant improvement costs by landlord or leasing commissions payable by
landlord with respect to any such Tenant Lease.
4.1.12    Seller is not affiliated with any of the Tenants.
4.1.13    A list of all Contracts is set forth on Schedule 4.1.13 annexed hereto
and Seller has delivered or made available to Buyer pursuant to Section 3.3
true, complete and accurate copies of all Contracts that are in effect as of the
Effective Date (and, as of Closing, all Assumed Contracts, if any). To Seller’s
Knowledge, there are no payment defaults or any other material defaults by
Seller or by any other party to any Contract that has not been cured. .
4.1.14    Other than the Contracts, there are no other documents, agreements or
understandings (whether oral or written) which might bind the Property or any
portion thereof or the Buyer after Closing which might give rise to a claim for
leasing commissions (other than as otherwise expressly provided to the contrary
herein); and Seller has (or will have) paid by the Closing Date all leasing
commissions which are due and payable by the Closing Date under the Contracts
(other than as otherwise expressly provided to the contrary herein).
4.1.15    Seller has not received any written notice from any governmental
authority of any Violations that, as of the Effective Date, remain uncured or
undischarged except as set forth in Schedule 4.1.15 annexed hereto.
4.1.16    No person (other than Buyer or the Ground Lessor under the Ground
Lease) has any right, agreement, commitment, option, repurchase right, right of
first offer or right of first refusal with respect to the purchase, assignment
or transfer of all or any portion of the Property (none of which may have been
waived as of the Effective Date, and the waiver of which, in some instances, is
subject to the terms of this Agreement).
4.1.17    Seller has not received any written notice from, and, to Seller’s
Knowledge, there are no grounds for, any association, declarant or easement
holder requiring the correction of any condition with respect to the Property,
or any part thereof, by reason of a violation of any other restrictions or
covenants recorded against the Property. To Seller’s Knowledge, neither Seller
nor any other party subject to any such document is in default under any such
document. Seller has timely paid all amounts due and payable under each such
document.
4.1.18    Seller has not received any written notice from any Applicable Legal
Bodies of any pending or threatened request, application or proceeding to alter
or restrict the zoning or other use restrictions applicable to the Property.
4.1.19    Seller has not received any written notice from any Applicable Legal
Bodies regarding an intention to revoke any certificate of occupancy, license,
or permit in connection with all or any portion of the Property.
4.1.20    Seller has not received any written notice from any Applicable Legal
Bodies of any violation of any laws, ordinances, statutes, codes, rules or
regulations related to


12



--------------------------------------------------------------------------------




Hazardous Materials and affecting the Property. For purposes of this Agreement,
the term “Hazardous Materials” shall mean any substance which is or contains:
(i) any “hazardous substance” as now or hereafter defined in Section 101(14) of
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended (42 U.S.C. § 9601, et seq.) (“CERCLA”) or any regulations
promulgated under CERCLA; (ii) any “hazardous waste” as now or hereafter defined
in the Recourse Conservation and Recovery Act (42 U.S.C. § 6901, et seq.)
(“RCRA”) or regulations promulgated under RCRA; (iii) any substance regulated by
the Toxic Substances Control Act (15 U.S.C. § 2601, et seq.); (iv) gasoline,
diesel fuel or other petroleum hydrocarbons; (v) asbestos and asbestos
containing materials, in any form, whether friable or non-friable; (vi)
polychlorinated biphenyls; (vii) radon gas: and (viii) any additional substances
or materials which are now or hereafter classified or considered to be hazardous
or toxic under any laws, ordinances, statutes, codes, rules, regulations,
agreements, judgments, orders and decrees now or hereafter enacted, promulgated,
or amended, of the United States, the state, the county, the city or any other
political subdivision in which the Property is located and any other political
subdivision, agency or instrumentality exercising jurisdiction over the owner of
the Property, the Property or the use of the Property (collectively, “Applicable
Legal Bodies”) relating to pollution, the protection or regulation of human
health, natural resources or the environment, or the emission, discharge,
release or threatened release of pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances or waste into the environment
(including, without limitation, ambient air, surface water, ground water or land
or soil).
4.1.21    Excluding any claims pending or unpaid bills resulting from the acts
or omissions of a Tenant or Subtenant, to Seller’s Knowledge, there are no
claims pending or unpaid bills which would result in the creation of any lien on
the Property for any improvements completed or in progress, including, but not
limited to, water, sewage, street paving, electrical or power improvements.
Excluding any delinquent bills or claims pending resulting from the acts or
omissions of a Tenant or Subtenant, to Seller’s Knowledge, there are no
delinquent bills or claims in connection with any repair of the Property or
other work or material purchased in connection with the Property which will not
be paid by or at the Closing.
4.1.22    Seller has not received any written notice or request from any
insurance company engaged by Seller issuing any policy of insurance covering the
Property requesting the performance of any work with respect to the Property or
the Improvements located thereon which has not been fully complied with.
4.1.23    There are no on-site employees of Seller at the Property, and upon the
Closing Date, Buyer shall have no obligation to employ or continue to employ any
individual employed by Seller or its affiliates in connection with the Property.
4.1.24    The Ground Lease delivered by Seller to Buyer is a true, correct and
complete copy of the Ground Lease. The Ground Lease has not been amended,
modified, changed, altered, restated or assigned in any respect, either orally
or in writing, except as expressly described therein, and it constitutes the
entire agreement between Seller and Ground Lessor. There are no other agreements
or understandings, written or oral, between Seller and Ground Lessor governing
the terms of the Ground Lease or the Property. Neither Seller nor, to Seller’s
Knowledge, Ground Lessor is in default under the Ground Lease.


13



--------------------------------------------------------------------------------




4.1.25    To Seller’s Knowledge, Seller has not withheld any information or
documents that could cause any information presented in the Property Information
to be misleading or inaccurate in any material respect. To Seller’s Knowledge,
there are no facts, other than any facts which have been disclosed to Buyer in
or as part of the Property Information, in writing, or in this Agreement, that
would cause any of Seller’s representations and warranties set forth in this
Agreement to be materially untrue.
As used herein, the phrase “Seller’s Knowledge” (or words of similar import or
meaning) shall be deemed to mean the current, actual knowledge (as opposed to
imputed, implied or constructive knowledge) of Malika Basheer, without
imputation to Malika Basheer of the knowledge of any other employee, officer,
director, member or principal of Seller. Seller represents and warrants to Buyer
that Malika Basheer is an asset/portfolio manager for Seller’s parent entity,
and Malika Basheer is actively involved with the Property.
4.2    Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller as of the Effective Date (and as of the Closing Date) that:
4.2.1    Buyer is a duly formed and validly existing limited liability company
in good standing under the laws of the State of Delaware.
4.2.2    Buyer has full right, power and authority and is duly authorized to
enter into this Agreement and Buyer has full right, power and authority to
perform each of the covenants to be performed by Buyer hereunder and, subject to
the approval of Buyer’s board of directors on or before the expiration of the
Due Diligence Period, to execute and deliver and to perform its obligations
under all documents required to be executed and delivered by it pursuant to this
Agreement and this Agreement constitutes the valid and legally binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting the rights of creditors
generally.


4.2.3    Buyer is not a “foreign person” within the meaning of Section 1445(f)
of the Code.
4.2.4    Neither Buyer nor, to Buyer’s Knowledge, any person or entity that
controls the management and policies of Buyer or owns directly or indirectly
more than fifty percent (50%) of Buyer, and, to Buyer’s Knowledge, no employee,
officer or director of Buyer is a person or entity with whom United States
persons or entities are restricted from doing business under regulations of OFAC
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including, without limitation, the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action, and, to Buyer’s Knowledge, is not and will not
engage in any dealings or transactions or be otherwise associated with such
persons or entities.
4.2.5    No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Buyer of this
Agreement or the performance of its obligations hereunder.


14



--------------------------------------------------------------------------------




4.2.6    There are no actions, suits or proceedings pending or, to Buyer’s
Knowledge, threatened against or affecting Buyer, which, if determined
adversely, would be likely to adversely affect Buyer’s ability to perform its
obligations hereunder.
4.2.7    Buyer has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by any of its creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of its
assets, (iv) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets, (v) admitted in writing its inability to pay
its debts as they come due, or (vi) made an offer of settlement, extension or
composition to its creditors generally.
4.2.8    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (a) the
operating agreement of Buyer, or (b) any law or any order, writ, injunction or
decree of any court or governmental authority, or (ii) results in the creation
or imposition of any lien, charge or encumbrance upon its property pursuant to
any such agreement or instrument.
As used herein, the phrase “Buyer’s Knowledge” (or words of similar import or
meaning) shall be deemed to mean the current, actual knowledge (as opposed to
imputed, implied or constructive knowledge) of Danny Prosky and/or Stefan Oh,
without imputation to Danny Prosky and/or Stefan Oh of the knowledge of any
other employee, officer, director, member or principal of Buyer.
4.3    Survivability of Representations and Warranties; Change in Facts. The
representations and warranties of Seller and Buyer set forth in this Agreement
are remade (subject to this Section 4.3) as of the Closing Date and deemed to be
merged into the instruments of Closing, and such representations and warranties
(and the representations and warranties set forth in such instruments of
Closing) shall survive for a period of nine (9) months after the Closing Date
(the “Survival Period”). The representations and warranties of Seller and Buyer
shall be remade as of the Closing Date to reflect and incorporate any change in
facts occurring between the Effective Date and the Closing Date that result from
the exercise of any rights and/or obligations of Seller and Buyer, respectively,
under this Agreement, and any such change in facts shall neither constitute a
default under, or breach of, this Agreement by the party making such
representation or warranty nor afford the other party the right to any remedies
under this Agreement based purely on such change in facts, including, without
limitation, any right to terminate this Agreement. If any representation and
warranty of Seller or Buyer shall be true as of the Effective Date but untrue as
of the Closing Date due to a change of facts that does not result from such
party’s acts or omissions (for example, the occurrence of a pending condemnation
proceeding), then such change of facts shall constitute a failure of a condition
to Closing benefitting the party receiving such representation or warranty but
shall not constitute a default under, or breach of, this Agreement by such
party. Notwithstanding the foregoing, any supplements to the representations or
warranties of Seller shall not be deemed to supplement the representations and
warranties for purposes of determining whether the condition precedent set forth
in Section 5.4.3 has been satisfied to the extent the information provided in
such supplements would adversely impact Buyer, the Property, the Ground Lease,
the Tenant Leases and/or the sale, use, leasing and operation of the Property.


15



--------------------------------------------------------------------------------




4.4    Property Conveyed “As Is”. Except as expressly provided to the contrary
in this Agreement, the Deed, the Assignment of Ground Lease, the Bill of Sale
and Assignment, the Assignment of Leases, the Ground Lessor Estoppel Certificate
and the other documents to be delivered by Seller at Closing (collectively, the
“Representation Documents”), Buyer agrees that the Property shall be sold, and
Buyer shall accept the Property at Closing on an “as-is where-is” basis
including, without limitation, any and all any construction, latent or patent
defects in the Property, and subject to any and all Hazardous Materials located
in, at, about or under the Property, or for any and all actual, out-of-pocket
claims or causes of action (actual or threatened) based upon, in connection with
or arising out of any law, statute, rule or regulation governing the use,
handling, storage or disposition of Hazardous Materials. Buyer has not relied
and is not relying upon any representations or warranties of Seller (other than
the representations and warranties of Seller expressly set forth in the
Representation Documents), or upon any statements made in any informational
materials with respect to the Property provided by Seller or any other person or
entity, including any broker, or any member, manager, employee, agent, attorney
or other person representing or purporting to represent Seller or any broker. IN
ADDITION TO, AND WITHOUT LIMITATION OF THE FOREGOING, EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THE REPRESENTATION DOCUMENTS, SELLER MAKES NO WARRANTY,
EXPRESS, IMPLIED, STATUTORY, OR BY OPERATION OF LAW, AS TO THE QUANTITY,
QUALITY, MERCHANTABILITY, TITLE, MARKETABILITY, FITNESS, OR SUITABILITY FOR A
PARTICULAR PURPOSE OF THE PROPERTY OR ANY COMPONENT THEREOF, AND THE PROPERTY
AND EACH COMPONENT THEREOF ARE SOLD IN AN “AS IS”, “WHERE IS” CONDITION, WITH
ALL FAULTS. BY EXECUTING THIS AGREEMENT, EXCEPT AS SET FORTH IN THE
REPRESENTATION DOCUMENTS, BUYER AFFIRMS AND AGREES THAT: (A) BUYER HAS NOT
RELIED ON THE SELLER’S SKILL OR JUDGMENT TO SELECT OR FURNISH THE PROPERTY OR
ANY COMPONENT THEREOF FOR ANY PARTICULAR PURPOSE, (B) THE SELLER MAKES NO
WARRANTY THAT THE PROPERTY OR ANY COMPONENT THEREOF ARE FIT FOR ANY PARTICULAR
PURPOSE, (C) THERE ARE NO REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED,
STATUTORY, OR BY OPERATION OF LAW, WITH RESPECT TO THE PROPERTY OR ANY COMPONENT
THEREOF, (D) AFTER THE EFFECTIVE DATE, BUYER HAS BEEN GIVEN THE OPPORTUNITY TO
INSPECT THE PROPERTY AND EACH COMPONENT THEREOF AND HAS DETERMINED TO PURCHASE
THE PROPERTY AND EACH COMPONENT THEREOF BASED ON SUCH INSPECTION, AND (E) UPON
CLOSING, BUYER SHALL ASSUME THE RISK (EXCEPT AS A RESULT OF FRAUD OR A BREACH OF
THE REPRESENTATIONS AND WARRANTIES IN THE REPRESENTATION DOCUMENTS) THAT ADVERSE
MATTERS, INCLUDING, BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE
PHYSICAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S INVESTIGATIONS.
Buyer hereby waives and releases Seller, and Seller’s agents, advisors,
partners, members, owners, officers and directors, from any and all present or
future claims, demands, causes of actions, losses, damages, including, without
limitation, exemplary, punitive, indirect or consequential, special or other
damages, liabilities, costs and expenses (including attorney’s fees whether suit
is initiated or not) whether known or unknown, liquidated or contingent
(hereinafter collectively called the “Claims”) arising from or relating to the
Property, including, without limitation, any of the matters set forth in this
Section 4.4, as well as (i) any defects, errors or


16



--------------------------------------------------------------------------------




omissions in the design, construction, repair, or maintenance of the Property,
or (ii) any other physical conditions affecting the Property whether the same
are a result of negligence or otherwise. The release set forth in this Section
4.4 specifically includes, without limitation, any Claims arising in connection
with the presence or alleged presence of any Hazardous Materials. The release
set forth in this Section 4.4 specifically includes, without limitation, any
claims under the Americans with Disabilities Act of 1990 or similar federal,
state or local laws, as any of those laws may be amended from time to time and
any regulations, orders, rules of procedure or guidelines promulgated in
connection with such laws, regardless of whether they were in existence on the
date of this Agreement. Notwithstanding the foregoing this release and the
provisions of this Section 4.4 specifically excludes any Claims arising (i) from
fraud by Seller, or (ii) from breach of any Seller’s representations and
warranties set forth in the Representation Documents. Buyer acknowledges that
Buyer has been represented by independent legal counsel of Buyer’s selection and
Buyer is granting this release of its own volition and after consultation with
Buyer’s counsel.
4.5    Seller’s Covenants Prior to Closing.
4.5.1    Leasing Activities.
(a)    From and after the Effective Date and prior to the expiration of the Due
Diligence Period, Seller shall not (i) consent to any assignment of a Tenant
Lease or a sublease under a Tenant Lease (to the extent Seller’s consent is
required under such Tenant Lease), (ii) or amend or otherwise modify or
terminate any Tenant Lease (unless due to a default by the respective Tenant
beyond any notice and/or cure period), and/or (iii) enter into a new Tenant
Lease (each of such actions in (i), (ii) and (iii) being referred to as a “Lease
Action”), without providing a copy of the applicable underlying documents and a
copy of the applicable leasing brokerage agreement (if any) to Buyer and
obtaining the prior written consent of Buyer (which consent of Buyer may be
withheld in its sole discretion provided Buyer shall not be responsible for any
leasing commissions post-Closing).
(b)    From and after the expiration of the Due Diligence Period, Seller shall
not take any Lease Action without providing a copy of the applicable underlying
documents and a copy of the applicable leasing brokerage agreement (if any) to
Buyer and obtaining the prior written consent of Buyer (in its sole and absolute
discretion); provided, however, Buyer shall not be responsible for any leasing
commissions post-Closing. If Buyer fails to consent or reject (with an
explanation of Buyer’s reason for rejecting such Lease Action) any Lease Action
by notice to Seller within five (5) Business Days of receipt of Seller’s notice
of a proposed Lease Action (together with the items required to be delivered by
Seller under this Section 4.5.1(b)), then Buyer shall be deemed to have approved
the proposed Lease Action.
Copies, requests and consents delivered under this Section 4.5.1 shall be in
writing, but may be delivered by electronic mail between representatives of
Seller and Buyer.


17



--------------------------------------------------------------------------------




4.5.2    Contracts. During the pendency of this Contract, Seller will not enter
into any new service contracts or any other oral or written agreements affecting
the Property (including any lease, license or occupancy agreement or any
amendment, modification or restatement to an existing agreement), or
modifications, renewals, restatements or terminations of any existing Contracts,
or permit any other agreements, encumbrances, liens, pledges, encumbrances or
restrictions to attach to the Property which would be binding upon Buyer or the
Property after Closing without Buyer’s consent, which consent may be given or
withheld in Buyer’s sole and absolute discretion. Effective as of the Closing
Date, Seller shall terminate, at Seller’s expense, any Contract that Buyer does
not elect to assume pursuant to Section 3.4. Nothing set forth in this Agreement
shall be deemed to restrict Seller from entering into any new service contract
that will terminate on or prior to the Closing Date, provided Seller delivers a
copy thereof to Buyer, and nothing set forth in this Agreement shall grant Buyer
the right or obligation to assume any new such service contract or agreement.
4.5.3    Conducting Business. Other than as permitted under Sections 4.5.1 and
4.5.2 above, at all times prior to Closing, Seller shall continue to (i) conduct
its respective business with respect to the Property in substantially the same
manner in which said business has been heretofore conducted, (ii) insure the
Property substantially as it is currently insured by Seller and in any event it
shall, or shall cause the Tenants to, insure the Property in accordance with the
requirements of the mortgage loan of any existing lender with a mortgage on the
Real Property (the “Existing Lender”) (the “Existing Loan”) and the Tenant
Leases, and (iii) conduct business in compliance with the terms of the Ground
Lease and Tenant Leases. From and after the expiration of the Due Diligence
Period, Seller shall not apply any security deposits held under the Tenant
Leases, or draw down or otherwise withdraw any funds from non-cash security held
under the Tenant Leases (except in the case of a monetary default by a Tenant
beyond applicable notice, grace and cure periods under its Tenant Lease and
following notice to Buyer).
4.5.4    Encumbrances. Other than as permitted under Section 4.5.1 above, at all
times prior to Closing, Seller shall not sell, mortgage, pledge, encumber,
hypothecate or otherwise transfer or dispose of all or any part of the Property
or any interest therein (other than immaterial items or quantities of personal
property), Seller shall not consent to, approve or otherwise take any action
with respect to zoning or any other governmental rules or regulations presently
applicable to all or any part of the Property, in each case without the prior
written consent of Buyer, which may be given or withheld in Buyer’s sole
discretion.
4.5.5    Monthly Operating Statements. Seller shall provide Buyer with a copy of
the monthly operating statement for the operation of the Property on or before
the day which is twenty-five (25) days after the end of each month, commencing
with the month during which the Effective Date occurs and continuing for each
full calendar month thereafter until the Closing Date. Seller does not make any
representations or warranties regarding the adequacy of any monthly operating
statements for any particular purpose, except as otherwise expressly provided in
Section 4.1 of this Agreement.
4.5.6    Compliance with Laws and Regulations. From and after the Effective Date
and at all times prior to Closing, Seller shall not knowingly take any action
that would result in a material failure to comply with the Ground Lease or any
and all applicable statutes,


18



--------------------------------------------------------------------------------




rules, regulations and requirements of all federal, state and local commissions,
boards, bureaus and agencies applicable to the Property, it being understood and
agreed that prior to Closing, Seller will have the right to contest any of the
same. To clarify, the actions of any Tenant or Subtenant or third party outside
of the control of Seller shall not be deemed the actions of Seller for purposes
of this Section 4.5.6.
4.5.7    Continued Performance. Other than as permitted in accordance with the
terms and conditions of this Agreement, Seller will not take or cause to be
taken any action or fail to perform any obligation which would cause any of
Seller’s representations or warranties contained in Section 4.1 of this
Agreement to be materially untrue as of the Closing Date. Further, Seller shall
promptly notify Buyer, in writing, of any event or condition that, to Seller’s
Knowledge, occurs prior to Closing and that causes a material change in the
facts relating to, or the accuracy of, any of the representations or warranties
of Seller contained in Section 4.1 of this Agreement.
4.6    Buyer’s Covenants Prior to Closing.
4.6.1    Notices to Seller. Buyer shall notify Seller prior to initiating
contact with any Tenant or Subtenant, or to Buyer’s Knowledge a parent company
of any Tenant or Subtenant. Seller shall have the right to participate in any
communication with any of the aforementioned parties. Notices and requests under
this Section 4.6.1 shall be in writing, but may be delivered by electronic mail
between representatives of the Seller and Buyer (or their respective counsel)
without follow up confirmation required under Section 9.7.


4.7    Seller Covenants Post-Closing.


4.7.1    Cooperation with S-X 3-14 Audit. Seller acknowledges that it is Buyer’s
intention that the ultimate acquirer of the Property will be affiliated with a
publicly registered company (“Registered Company”). The Seller acknowledges that
Buyer has advised Seller that if such acquirer is affiliated with a Registered
Company, such Registered Company (and such acquirer) may be required to make
certain filings with the Securities and Exchange Commission (the “SEC Filings”)
that relate to the most recent pre-acquisition calendar year (the “Audited
Year”) and the current calendar year through the date of Buyer’s acquisition
(the “Stub Period”) of the Property. To assist Buyer and Registered Company in
preparing the SEC Filings, Seller covenants and agrees that, if the ultimate
acquirer of the Property and the Registered Company are required to make SEC
Filings in connection with the acquisition and ownership of the Property, then,
as soon as reasonably practicable after request from Buyer and identification of
the Registered Company, Seller shall provide Buyer and the Registered Company
with access to the following information (to the extent such items are not
duplicative of items contained in the Property Information): (i) bank statements
for the Audited Year and Stub Period; (ii) rent roll as of the end of the
Audited Year and Stub Period; (iii) operating statements for the Audited Year
and Stub Period; (iv) the general ledger for the Audited Year and Stub Period;
(v) cash receipts schedule for each month in the Audited Year and Stub Period;
(vi) invoices for expenses and capital improvements in the Audited Year and Stub
Period; (vii) accounts payable ledger and accrued expense reconciliations;
(viii) check register for the 3-months following the Audited Year and Stub
Period; (ix) all leases and 5-year lease schedules; (x) copies of all insurance
documentation for the Audited Year and Stub Period and (xi) copies of accounts
receivable aging


19



--------------------------------------------------------------------------------




as of the end of the Audited Year and Stub Period along with an explanation for
all accounts over 30 days past due as of the end of the Audited Year and Stub
Period ((i) – (xi), collectively, “Accounting Records”)). If it is reasonably
practicable for Seller to provide Buyer and the Registered Company with “access
to” Accounting Records in an online data room or by delivering the same to
Buyer, then Seller shall so provide Buyer and the Registered Company with
“access to” the Accounting Records in an online data room or by delivering the
same to Buyer. If Seller determines that it is not reasonably practicable for
Seller to provide Buyer and the Registered Company with “access to” Accounting
Records in an online data room or by delivering the same to Buyer (for reasons
including, without limitation, because of the volume of Accounting Records being
requested or because of the lack of cooperation from a third-party entity that
may control access to such documents), then Seller’s sole obligation shall be to
use reasonable efforts to make such Accounting Records available at the offices
of Seller’s property manager at times and with frequency reasonably acceptable
to Seller’s property manager. Notwithstanding the foregoing, Seller’s obligation
to provide the Buyer with access to the Accounting Records pursuant to the
immediately preceding sentence is limited to providing those Accounting Records
that were prepared by Seller in the ordinary course of business in connection
with the Property in their present form as of the Effective Date. Seller is
under no obligation to prepare any Accounting Records that are not in existence
as of the Effective Date or to update or revise such Accounting Records after
the date of the initial delivery of the same. Seller does not make any
representations and warranties regarding the Accounting Records or the adequacy
of the Accounting Records for any particular purpose, except as otherwise
expressly provided in Section 4.1 of this Agreement. In addition, no later than
five (5) Business Days prior to the Closing Date, Seller shall provide to Buyer:
(1) a signed representation letter in the form attached hereto as Exhibit B; (2)
a signed audit request letter in the form attached hereto as Exhibit C; and (3)
a signed audit response letter from Seller’s attorney in the form attached
hereto as Exhibit D. Buyer acknowledges that Seller does not have audited
financial statements.


ARTICLE 5
CLOSING
5.1    Escrow. Closing shall occur through the escrow (the “Escrow”) opened with
Escrow Agent. Escrow Agent is designated, authorized and instructed to act as
Escrow Agent pursuant to the terms of this Agreement.
5.2    Escrow Instructions; Opening of Escrow. This Agreement shall constitute
escrow instructions to Escrow Agent. If required by Escrow Agent, then the
parties shall execute any additional escrow instructions reasonably requested by
Escrow Agent after the Effective Date to consummate the transactions provided
for herein prior to Closing; provided, however, such additional escrow
instructions shall not modify the provisions of this Agreement, unless such
instructions (a) clearly identify the specific provisions being modified,
(b) state the modification in full, and (c) are signed by Seller, Buyer and
Escrow Agent. Seller and Buyer shall open Escrow by delivering an executed
original of this Agreement (both executed by Buyer and Seller) to Escrow Agent
(“Opening of Escrow”). Upon receipt of this Agreement, Escrow Agent shall
acknowledge the Opening of Escrow and agree to act as Escrow Agent hereunder by:
(1) executing the Consent of Escrow Agent attached hereto; and (2) delivering a
copy of the


20



--------------------------------------------------------------------------------




executed Consent to Seller and Buyer. Notwithstanding anything contained herein
to the contrary, in the event that the Closing has not occurred on or before the
Three Hundred and Sixty-Fifth (365th) day following the expiration of the Due
Diligence Period, this Agreement shall automatically terminate in all respects,
in which case Buyer shall be entitled to the return of the Deposit from Escrow
Agent.
5.2.1    Escrow Agent shall hold the Deposit and all interest accrued thereon
and shall dispose of the same only in accordance with the following provisions.
(a)    Upon Buyer’s delivery of the Termination Notice, the Deposit shall be
immediately returned to Buyer in accordance with this Agreement.
(b)    In the event Buyer delivers a DDP Waiver Notice, subsequent to such
delivery from Buyer, Escrow Agent shall deliver the Deposit, as follows:
(i)    to Seller, upon Closing; or
(ii)    to Seller or Buyer as designated by an instruction letter jointly
executed by Seller and Buyer; or
(iii)    to Seller, after receipt of Seller’s demand in which Seller certifies
that Seller is entitled to the Deposit in accordance with this Agreement because
Buyer has defaulted under this Agreement and has not cured such default after
any applicable notice and any applicable cure period (specifying in reasonable
detail the nature of the default by Buyer and the Section of this Agreement
entitling Seller to the Deposit (and, in the case of a default, evidence of
delivery of any required default notices)); provided, however, Escrow Agent
shall not honor Seller’s demand until more than five (5) Business Days after
Escrow Agent has given a copy of Seller’s demand to Buyer in accordance with
Section 5.2.2 of this Agreement, nor thereafter if Escrow Agent receives a
Notice of Objection (as defined below) from Buyer as provided for in said
Section 5.2.2 within such five (5) Business Day period; or
(iv)    to Buyer, after receipt of Buyer’s demand in which Buyer certifies that
Buyer is expressly entitled to the Deposit in accordance with this Agreement
because Seller has defaulted under this Agreement and has not cured such default
after any applicable notice and any applicable cure period or Buyer had the
express right to terminate this Agreement (specifying in reasonable detail the
nature of the default by Seller or Buyer’s right to terminate and the Section in
this Agreement entitling Buyer to the Deposit); provided, however, Escrow Agent
shall not honor the Buyer’s demand until more than five (5) Business Days after
Escrow Agent has given a copy of Buyer’s demand to Seller in accordance with
Section 5.2.2 of this Agreement, nor thereafter if Escrow Agent receives a
Notice of Objection from Seller as provided for in said Section 5.2.2 within
such five (5) Business Day period.
(v)    Upon delivery by Escrow Agent of the Deposit and accrued interest thereon
in accordance with this Agreement, Escrow Agent shall be relieved of all
liability hereunder as it relates to the Deposit and interest accrued thereon,
and with respect to the Deposit and accrued interest thereon, Escrow Agent shall
deliver the


21



--------------------------------------------------------------------------------




Deposit and accrued interest thereon at the election of the party entitled to
receive the same by (x) a good, unendorsed check of Escrow Agent payable to the
order of such party, or (y) a bank wire transfer to an account designated by
such party.
5.2.2    Within three (3) Business Days after receipt of a written demand from
Seller or Buyer under Sections 5.2.1(b)(iii) or (iv) above, Escrow Agent shall
send a copy of such demand to the other party. Within five (5) Business Days
after the date of receiving same, but not thereafter, the other party may object
to delivery of the Deposit to the party making such demand by giving a notice of
objection (“Notice of Objection”) to Escrow Agent. Within three (3) Business
Days after receiving a Notice of Objection, Escrow Agent shall send a copy of
such Notice of Objection to the party who made the demand, and thereafter,
Escrow Agent may elect to either:
(a)    continue to hold the Deposit until Escrow Agent receives (i) a written
agreement executed by Buyer and Seller, or (ii) order of a court of competent
jurisdiction directing the disbursement of the Deposit, in which event Escrow
Agent shall disburse the Deposit in accordance with such agreement or order; or
(b)    take any and all actions as Escrow Agent deems necessary and desirable,
in its reasonable and appropriate discretion, to discharge and terminate its
duties under this Escrow Agreement including, without limitation, depositing the
Deposit into any court of competent jurisdiction and bringing any action of
interpleader or any other proceeding.
Notwithstanding anything else contained in this Section 5.2.2 to the contrary,
Escrow Agent agrees to hold the Deposit and not take any action described in
this Section 5.2.2 above for at least fifteen (15) days after Escrow Agent’s
receipt of a Notice of Objection, so that Seller and Buyer may attempt to reach
agreement on how to proceed. In the event of any litigation between Seller and
Buyer, Escrow Agent may deposit the Deposit with the clerk of the court in which
such litigation is pending. Upon the making of such deposit, Escrow Agent shall
be relieved of its duties hereunder with respect to the sums deposited in such
court and shall have no liability thereafter to any party whatsoever with
respect to such sums so deposited.
5.3    Closing. Closing shall take place on the Closing Date, as the same may be
adjusted, subject to the satisfaction of all terms, conditions and obligations
contained herein and provided all conditions precedent to Closing have been
satisfied or duly waived by the party or parties entitled to the benefit of such
conditions precedent.
5.4    Conditions Precedent Favoring Buyer. In addition to any other conditions
precedent in favor of Buyer as may be expressly set forth elsewhere in this
Agreement, Buyer’s obligations under this Agreement are subject to the timely
fulfillment of the conditions set forth in this Section 5.4 on or before the
Closing Date. Each condition may be waived in whole or in part only by written
notice of such waiver from Buyer to Seller.
5.4.1    In accordance with this Section 5.4.1, no later than three (3) Business
Days prior to the Closing Date, the Tenant Estoppel Condition (as defined below)
for the


22



--------------------------------------------------------------------------------




Property shall have been satisfied. The following shall apply with respect to
the Tenant Estoppel Condition:
(a)    Within ten (10) Business Days after the Effective Date, Seller shall
deliver drafts of an estoppel certificate for each Tenant in the form annexed
hereto as Schedule 5.4.1(a) (each, a “Tenant Estoppel”) to Buyer for Buyer’s
review and approval, which approval shall not be unreasonably withheld (it being
agreed that if Buyer fails to object (specifying its reasons) to any such draft
Tenant Estoppel within five (5) Business Days after receipt of such draft Tenant
Estoppel to the extent in the form annexed hereto, Buyer shall be deemed to have
approved the form and substance of such proposed Tenant Estoppel).
(b)    Within five (5) Business Days of Buyer’s approval (or deemed approval) of
the draft Tenant Estoppels (but not prior to the end of the Due Diligence
Period), Seller shall deliver the same to the Tenants and Seller’s sole
obligation shall be to use commercially reasonable efforts to obtain executed
Tenant Estoppels from the Tenants; provided, however, as a condition to Buyer’s
obligations hereunder Seller shall be required to deliver to Buyer Tenant
Estoppels executed by Cullman Regional Medical Center and Cullman Primary Care
Multi-Specialty Group.
(c)    Buyer agrees that, with respect to each Tenant Estoppel received by Buyer
from Seller, Buyer will be required to accept a Tenant Estoppel (i) even though
it contains modifications from the draft Tenant Estoppels if such modifications
are corrective modifications that are factually consistent with the applicable
Tenant Lease and such modifications are not materially adverse to Buyer.
(d)    Notwithstanding anything in this Section 5.4.1 to the contrary, the
foregoing condition shall be satisfied only if Seller delivers Tenant Estoppels
(or other permitted tenant estoppel certificate) in accordance with the
foregoing provisions of this Section 5.4.1 from all of the Tenants under Tenant
Leases prior to Closing (the “Tenant Estoppel Condition”).
5.4.2    Seller shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by Seller
prior to or at the Closing.
5.4.3    On the Closing Date, all of the representations and warranties of
Seller set forth in Article 4 hereof shall be materially true, accurate and
complete.
5.4.4    At Closing, the Title Company shall be unconditionally prepared and
irrevocably committed to issue to Buyer (with an effective date not earlier than
the date and time of recording): (i) to the extent available in Alabama, an
extended coverage owner’s policy of title insurance for the benefit of Buyer for
Buyer’s interest in the Improvements showing title to the Improvements vested in
Buyer, and (ii) an extended coverage leasehold owner’s policy of title insurance
for the benefit of Buyer for Buyer’s interest in the applicable Real Property
showing ground lease title to the Real property vested in Buyer, subject to the
terms of the Ground Lease


23



--------------------------------------------------------------------------------




and otherwise in conformance with the requirements of Article 2 (collectively,
the “Title Policies”).
5.4.5    With respect to the ROFR, within three (3) Business Days after the
Effective Date, Seller shall deliver to the Ground Lessor a notice (the “ROFR
Notice”) pursuant to Section 23 of the Ground Lease, in the form attached hereto
as Schedule 5.4.5 (which ROFR Notice shall attach a copy of this Agreement),
notifying the Ground Lessor of the proposed sale of the Property by Seller to
Buyer pursuant to this Agreement. Buyer acknowledges that Buyer has reviewed the
ROFR Notice, and has provided or will promptly provide Escrow Agent with a copy
of the ROFR Notice, and further acknowledges that the Ground Lease provides that
if the Ground Lessor fails to timely respond to the ROFR Notice in accordance
with Section 23 of the Ground Lease, the Ground Lessor shall be deemed to have
waived the ROFR pursuant to and subject to the terms and conditions of Section
23 of the Ground Lease.


5.4.6    Within ten (10) Business Days after the Effective Date, Seller shall
request from the Ground Lessor and use commercially reasonable efforts to
deliver to Buyer prior to the Closing Date one (1) original estoppel certificate
from the Ground Lessor in the form attached hereto as Schedule 5.4.6 (the
“Ground Lessor Estoppel Certificate”), which Ground Lessor Estoppel Certificate
(in order to be acceptable to Buyer hereunder) shall (a) be dated not earlier
than forty-five (45) days (or sixty (60) days to the extent Buyer exercises its
right to extend the Closing Date by thirty (30) days) prior to the initially
scheduled Closing Date, and (b) not indicate any material inconsistencies with
respect to any of Seller’s representations and warranties in this Agreement, or
any material defaults by the landlord or tenant under the Ground Lease;
provided, however, as the Ground Lease does not specify a form of ground lessor
estoppel certificate but does provide that the Ground Lessor is required to
certify as to specified matters, if Seller shall fail to deliver an acceptable
Ground Lessor Estoppel Certificate, then Seller shall not be in breach of this
Agreement, but this condition to the obligation of Buyer to consummate the
transactions contemplated by this Agreement shall not have been satisfied, and
Buyer may exercise its rights under this Section 5.4.
5.4.7    No Tenant shall be in default under its Tenant Lease beyond any notice
and/or cure period. Neither Seller nor Ground Lessor shall be in default under
the Ground Lease.
5.4.8    Seller shall not have received any notice from the Applicable Legal
Bodies of any change in the zoning classification or the zoning ordinances or
regulations affecting the Property from that existing as of the conclusion of
the Due Diligence Period that causes the Improvements to be in violation of the
then zoning ordinances or regulations or that materially, adversely affects
Buyer’s use of the Property as an office building.
5.4.9    Except as disclosed in this Agreement, the Property Information,
Buyer’s Reports or by written notice from Seller to Buyer prior to the Closing
Date, on the Closing Date, no action or proceeding shall have been instituted or
be threatened before any court or governmental authority (a) that relates to the
Property (excluding any actions or proceedings that result from the acts or
omissions of any Tenant or Subtenant) and that if determined adversely would be
reasonably likely to adversely affect the Property after the Closing, or (b)
that seeks to restrain or prohibit, or to obtain substantial damages in respect
of, or which is related to or arises out of, this Agreement or the consummation
of the transactions contemplated herein, unless


24



--------------------------------------------------------------------------------




Seller has demonstrated, to Buyer’s reasonable satisfaction, that any costs and
liabilities to be incurred in connection with such matters are fully covered by
Seller’s insurance (subject to commercially reasonable deductibles paid Seller)
and Seller provides a written commitment to assign all proceeds therefrom to
Buyer and add Buyer as an additional insured party under such insurance policy.
If Buyer elects to proceed with Closing or has no right to terminate this
Agreement hereunder, (a) Seller shall assign and turn over, and Buyer shall be
entitled to receive and keep, all insurance proceeds payable with respect to
damage or destruction without recourse or credit to Seller, plus a credit to
Buyer for any deductible (which shall then be repaired or not at Buyer’s option
and cost) and the parties shall proceed to Closing pursuant to the terms hereof
without modification of the terms of this Agreement, and (b) Buyer shall have
the right to participate in any adjustment of any insurance claim.
5.4.10    As of the Closing Date, there shall not be pending any bankruptcy or
similar insolvency proceeding against Seller or Ground Lessor.


The conditions set forth in this Section 5.4 are solely for the benefit of Buyer
and may be waived only by Buyer in writing, in Buyer’s sole and absolute
discretion. Buyer has the right to waive any condition by giving written notice
of such waiver to Seller and Escrow Agent. Such waiver or waivers must be in
writing to Seller and Escrow Agent.


(a)    If Seller fails to timely agree to cure or if Seller timely agrees to
cure but fails to timely cure such unsatisfied conditions precedent by the
Closing Date, then Buyer shall have the right to either (x) waive such
unsatisfied conditions precedent and proceed to Closing without reduction in the
Purchase Price, or (y) elect to terminate this Agreement by delivery of written
notice to Seller on or prior to the Closing Date and, subject to Section 3.6,
receive back the Deposit (and any interest accrued thereon) on the Closing Date,
in which event Seller and Buyer shall have no further obligations to each other
under this Agreement, except those provisions which expressly survive the
termination of this Agreement.
(b)    Notwithstanding the foregoing, if any failure of a condition under this
Section 5.4 constitutes a breach or default of any of Seller’s covenants,
representations or warranties expressly set forth in this Agreement, then Seller
shall remain liable for such breach or default as further set forth in Section
6.2.
(c)    Notwithstanding the foregoing, if the Ground Lessor exercises the ROFR in
connection with the ROFR Notice (or any updated or new ROFR Notice) or fails to
consent to the assignment of the Ground Lease, to the extent required by the
Ground Lease, then the same shall not be deemed a breach or default of any of
Seller’s covenants, representations or warranties expressly set forth in this
Agreement, and upon such exercise by the Ground Lessor, this Agreement shall
automatically terminate (without further action or notice on the part of Seller
or Buyer), and, subject to Section 3.6, Buyer shall receive the return of the
Deposit (and any interest accrued thereon) within one (1) Business Day of such
termination, and Seller shall reimburse Buyer for its reasonable and documented
out-of-pocket expenses (including, without limitation, reasonable attorneys’
fees) incurred in connection with the negotiation of this Agreement and Buyer’s
due diligence efforts (provided that the amount of such reimbursement shall not
exceed Thirty


25



--------------------------------------------------------------------------------




Thousand Dollars ($30,000.00)). In such event, Seller and Buyer shall have no
further obligations to each other under this Agreement, except those provisions
which expressly survive the termination of this Agreement.
5.5    Conditions Precedent Favoring Seller. In addition to any other condition
precedent in favor of Seller as may be expressly set forth elsewhere in this
Agreement, Seller’s obligations under this Agreement are subject to the timely
fulfillment of the conditions set forth in this Section 5.5 on or before the
Closing Date, or such earlier date as is set forth below. Each condition may be
waived in whole or part only by written notice of such waiver from Seller to
Buyer.
5.5.1    Buyer shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by Buyer at
the Closing (including, without limitation, delivery of the Purchase Price (or
the balance thereof) in accordance with the terms of this Agreement).
5.5.2    On the Closing Date, all of the representations and warranties of Buyer
set forth in this Agreement shall be materially true, accurate and complete as
if made on the Effective Date and remade on the Closing Date (subject to such
changes contemplated and/or permitted hereunder).
The conditions set forth in this Section 5.5 are solely for the benefit of
Seller and may be waived only by Seller. Seller shall at all times have the
right to waive any condition by giving written notice of such waiver to Buyer
and Escrow Agent. Such waiver or waivers must be in writing to Buyer and Escrow
Agent.
(a)    If Buyer fails to agree to cure or fails to cure such unsatisfied
conditions precedent by the Closing Date, Seller shall have the right to either
waive such unsatisfied conditions precedent and proceed to Closing, or to elect
to terminate this Agreement by written notice to Buyer (with copy to Escrow
Agent), in which case, the Deposit (and any interest accrued thereon) shall
immediately be returned to Buyer without any further action required from either
party and neither party shall have any continuing obligations hereunder, other
than the provisions of this Agreement that are expressly stated to survive the
termination hereof;
(b)    Notwithstanding the foregoing if any failure under this Section 5.5
constitutes a breach or default of any of Buyer’s covenants, representation or
warranties expressly set forth in this Agreement, then Buyer shall remain liable
for such breach or default as further set forth in Section 6.1 and the Deposit
shall not be delivered to Buyer.
5.6    Seller’s Deliveries. At the Closing or on the date otherwise specified
below, Seller shall deliver or cause to be delivered to Escrow Agent, at
Seller’s sole expense, each of the following items (with original signatures
from all applicable parties):
5.6.1    Seller shall deliver an original, duly executed and acknowledged quit
claim deed that conveys title to the Improvements to Buyer (the “Deed”) and in
substantially the same form as Schedule 5.6.1 attached hereto and that is
otherwise recordable in the jurisdiction where the Property is located.


26



--------------------------------------------------------------------------------




5.6.2    Two (2) counterpart signatures to the Assignment and Assumption of
Ground Lease with respect to the Ground Lease (the “Assignment of Ground Lease”)
duly and originally executed and acknowledged by Seller, in the form annexed
hereto as Schedule 5.6.2, pursuant to which Seller shall convey its leasehold
interest in and to the Ground Lease and its title to the Improvements, subject
only to the Permitted Exceptions.
5.6.3    Two (2) counterpart signatures to the bill of sale and assignment (the
“Bill of Sale and Assignment”) duly and originally executed and acknowledged by
Seller, in the form annexed hereto as Schedule 5.6.3 transferring, conveying,
selling, assigning and setting over to Buyer all of Seller’s right, title and
interest in and to the balance of the Property (other than the Tenant Leases),
including without limitation: (i) the Personal Property; (ii) the Warranties and
Permits; and (iii) any Assumed Contracts in accordance with the terms of this
Agreement.
5.6.4    Two (2) counterpart signatures to the assignment and assumption of
leases (the “Assignment of Leases”) duly and originally executed and
acknowledged by Seller, in the form annexed hereto as Schedule 5.6.4,
transferring, conveying, selling, assigning and setting over to Buyer all of
Seller’s right, title and interest in and to the Tenant Leases.
5.6.5    Two (2) counterpart signatures to the Post-Closing Escrow Agreement as
required by Section 5.10.5 below, duly and originally executed and acknowledged
by Seller, in the form annexed hereto as Exhibit E.
5.6.6    To the extent in Seller’s possession, originals of all Tenant Leases
(with all amendments and modifications thereto) relating to the Real Property.
5.6.7    Originals of all Tenant Estoppels (or other tenant estoppel
certificates) obtained pursuant to Section 5.4.1.
5.6.8    One (1) original updated rent roll for the Property dated within three
(3) Business Days prior to the Closing Date certified by Seller as being true,
complete and accurate as of the Closing Date.
5.6.9    Copies of the written termination notices sent by Seller terminating
each of the Contracts as of a date on or before the Closing Date, except for the
Assumed Service Contracts.
5.6.10    Copies of the written termination agreements for any property
management agreements as of a date on or before the Closing Date.
5.6.11    All keys in Seller’s possession to all locks on the Property and all
documents in the possession of Seller pertaining to each Tenant, including all
applications, correspondence and credit reports.
5.6.12    A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Code.
5.6.13    Copies of a Tenant Notice (as defined below) for each Tenant Lease (to
be delivered in accordance with Section 5.11 below).


27



--------------------------------------------------------------------------------




5.6.14    Such evidence, documents, affidavits and indemnifications (including
without limitation a gap indemnity) as may be reasonably and customarily
required by the Title Company as a precondition to the issuance of the Title
Policies relating to: (i) mechanics’ or materialmen’s liens (provided, however,
that representations related to mechanics’ or materialman’s liens shall be
limited to work performed by Seller and Seller is otherwise expressly relieved
from having to make any representations as to mechanics’ or materialmen’s liens
resulting from work performed by Tenants or Subtenants or any other third
parties occupying through or under Tenants); (ii) parties in possession
(provided, however, that representations related to parties in possession shall
be solely limited to representations as to possession by Tenants, and only to
Seller’s knowledge, and Seller is otherwise expressly relieved from having to
make any representations as to Subtenants and any other third parties occupying
through or under Tenants); (iii) the status and capacity of Seller and the
authority of the person or persons who are executing the various documents on
behalf of Seller in connection with the sale of the Property; and/or (iv) any
other matter reasonably and customarily required to enable the Title Company to
issue the Title Policies and endorsements thereto.
5.6.15    Originals of all documents in the possession of Seller relating to the
operation of the Property including all operating statements, permits, licenses,
approvals, plans, specifications, guaranties and warranties, but excluding all
materials provided by Seller or its counsel in connection with the transactions
contemplated hereby.
5.6.16    Seller shall deliver, as applicable, any and all forms or other
documentation required by the Title Company at Closing, including but not
limited to the following:
(a)    A State of Alabama Real Estate Sales Validation Form; and
(b)    An Affidavit of Seller’s Residence (Form NR-AF1) which confirms that
Seller is not a nonresident of Alabama or that the conveyance of the Property is
exempt from the withholding provisions of Section 40-18-86, Code of Alabama 1975
(Act 2008-504.
5.6.17    A duly executed Closing Statement (as defined below) reflecting the
adjustments and prorations required by this Agreement.
5.6.18    Such evidence or documents (excluding, in all cases, a legal opinion)
as may reasonably be required by Buyer evidencing the power and authority of
Seller and its respective constituent owners, manager or general partner as the
case may be and the due authority of, and execution and delivery by, any person
or persons who are executing any of the documents required in connection with
the sale of the Property.
5.6.19    One (1) original executed Ground Lessor Estoppel Certificate obtained
by Seller from the Ground Lessor pursuant to Section 5.4.6.
5.6.20    An instrument signed by the Ground Lessor waiving the ROFR pursuant to
the ROFR Notice (and any updated or new ROFR Notice sent pursuant to this
Agreement), or delivery of a written statement from Seller to Buyer that
certifies to Buyer and the Title Company that the Ground Lessor failed to timely
respond under the Ground Lease to the ROFR


28



--------------------------------------------------------------------------------




Notice (and any updated or new ROFR Notice sent pursuant to this Agreement) (in
which event Buyer acknowledges that the ROFR shall be deemed waived by the
Ground Lessor pursuant to the Ground Lease).
5.6.21    Such other instruments as may be reasonably required by Buyer or the
Title Company to consummate the transactions contemplated by this Agreement
(excluding any legal opinions and/or any other instruments that increase
Seller’s liability or obligations under this Agreement, other than to a de
minimis amount).
5.7    Buyer’s Deliveries. At the Closing, Buyer shall deliver to Escrow Agent
the following items (with original signatures from all applicable parties):
5.7.1    Immediately available federal funds sufficient to pay the Purchase
Price (less the Deposit and any prorations or credits required by this
Agreement) and Buyer’s share of all escrow costs (if any) and closing expenses.
5.7.2    Two (2) counterpart signatures to the Assignment of Ground Lease, duly
executed and delivered by Buyer.
5.7.3    Two (2) counterpart signatures to the Bill of Sale and Assignment, duly
executed and delivered by Buyer.
5.7.4    Two (2) counterpart signatures to the Assignment of Leases, duly
executed and delivered by Buyer.
5.7.5    Two (2) counterpart signatures to the Post-Closing Escrow Agreement,
duly and originally executed and acknowledged by Buyer.
5.7.6    Duly executed and acknowledged originals of the Closing Statement (as
defined below).
5.7.7    Such evidence or documents (excluding, in all cases, a legal opinion)
as may reasonably be required by the Title Company evidencing the status and
capacity of Buyer and the authority of the person or persons who are executing
the various documents on behalf of Buyer in connection with the purchase of the
Property.
5.7.8    Such other instruments (excluding, in all cases, a legal opinion) as
may be reasonably required to consummate the transactions contemplated by this
Agreement.
5.8    Costs, Prorations and Credits.
5.8.1    Closing Costs. Buyer and Seller shall each pay their own legal fees
related to the preparation of this Agreement and all documents required to
settle the transactions contemplated hereby.
(a)    Seller shall pay: (i)  all costs associated with Seller’s efforts to cure
or remove any title objections by Buyer in accordance with the terms and
conditions of this Agreement, (ii) all recordation and documentary and other
similar fees resulting from the


29



--------------------------------------------------------------------------------




conveyance of the Property or the transaction contemplated by this Agreement,
including, without limitation, the recordation of the Assignment of Ground Lease
and the Deed, and (iii) fifty percent (50%) of all charges, premiums and fees
for the Title Policies and any and all endorsements to the Title Policies.
(b)    Buyer shall pay: (i) all costs associated with any Inspections and the
Buyer’s Reports, and obtaining the Preliminary Report and UCC Searches, (ii) all
of the Escrow Agent’s fees, costs and expenses, (iii) the full cost of the
Survey, (iv) fifty percent (50%) of all charges, premiums and fees for the Title
Policies and any and all endorsements to the Title Policies, (v) all sales taxes
(if any) payable with respect to the conveyance, sale, assignment or other
transfer of the Personal Property to Buyer (Buyer hereby agreeing that Buyer
shall not allocate any of the Purchase Price to the Personal Property,
including, after the Closing Date, such obligation to survive the Closing), and
(vi) all recording privilege taxes under applicable laws of the State of
Alabama; provided, however, that the foregoing shall exclude any income tax of
Seller.
(c)    All Closing costs not described above shall be borne by Seller and Buyer,
respectively, in the matter customarily borne by sellers and buyers,
respectively, of real property in the county in which the Real Property is
located.
5.8.2    Prorations. The following shall be prorated, credited, debited and
adjusted between Seller and Buyer as of 12:01 a.m. (Central Time) on the day of
Closing (except as otherwise provided) in accordance with this Section. For
purposes of calculating prorations, Buyer shall be deemed to be in title to the
Property, and therefore entitled to the income and responsible for the expenses,
for the entire day upon which the Closing occurs. Except as hereinafter
expressly provided, all prorations shall be done on the basis of a three hundred
sixty-five (365) day year and the actual number of days elapsed to the Closing
Date or the actual number of days in the month in which the Closing occurs and
the actual number of days elapsed in such month to the Closing Date, as
applicable.
(a)    Rents from Tenant Leases. Buyer will receive a credit at Closing for all
rents collected by Seller prior to the Closing Date and allocable to the period
from and after the Closing Date based upon the actual number of days in the
month. No credit shall be given Seller for accrued and unpaid rent or any other
non-current sums due from Tenants until these sums are paid, and Seller shall
retain the right to collect any such rent for a period of twelve (12) months
after the Closing Date, provided Seller does not have the right to sue to evict
any Tenants or terminate any Tenant Leases after the Closing Date. Buyer shall
reasonably cooperate with Seller after the Closing Date to collect any rent
under the Tenant Leases which has accrued as of the Closing Date and any rent
paid to Buyer after the Closing Date and owed to Seller pursuant to the terms of
this Section 5.8.2(a) shall be promptly paid to Seller; provided, however, Buyer
shall not be obligated to sue any Tenants or exercise any legal remedies under
the Tenant Leases or to incur any expense over and above its own regular
collection expenses. All payments collected from Tenants after the Closing Date
shall first be applied to the month in which the Closing occurs, then to any
rent then due to Buyer for periods after the Closing Date, and finally to any
rent due to Seller for periods prior to the Closing Date.


30



--------------------------------------------------------------------------------




(b)    CAM Expenses. Except as set forth in Section 5.8.3, common area
maintenance and other operating expenses collected by Seller (collectively, “CAM
Charge(s)”) shall be prorated as of the Closing Date on a lease-by-lease basis
with Buyer and Seller being entitled to receive a portion of the CAM Charges
payable under each Tenant Lease for the CAM Lease Year (as defined below) in
which Closing occurs, which portion shall be equal to the actual CAM Charges
incurred during Buyer’s or Seller’s respective periods of ownership during the
CAM Lease Year. As used herein, the term “CAM Lease Year” means the twelve (12)
month period as to which annual CAM Charges are owed under each Tenant Lease.
Seller shall be responsible for the CAM Charges reconciliation on a
lease-by-lease basis for its ownership period within the CAM Lease Year up to,
but not including, the Closing Date. Buyer shall be responsible for the CAM
Charges reconciliation on a lease-by-lease basis for its ownership period within
the CAM Lease Year including the Closing Date. In the event of any expense that
is included in CAM Charges (e.g., property taxes), where a proration was based
upon an estimate for the calendar year in which the Closing Date occurs, a
post-Closing “true up” shall be performed for such expense based on the actual
amount of such expenses to determine Seller’s and Buyer’s obligation for their
respective ownership period for the calendar year in which the Closing Date
occurs. Each of Seller and Buyer shall be responsible for any CAM Charges “true
up” necessary (for their respective ownership period) to the extent that any
Tenant Lease provides for a “true up”. If any CAM Charges paid by a Tenant under
a Tenant Lease and collected by Seller were based on an estimate and the actual
CAM Charges owed by such Tenant are greater than the estimated amount paid by
such Tenant, then Seller shall have the right to invoice such Tenant after the
Closing Date for any amounts owed to Seller for periods arising prior to the
Closing Date and Buyer shall reasonably cooperate with Seller after the Closing
Date to collect any such amounts owed by a Tenant under such “true up.”
(c)    Security Deposits. To the extent applicable, the amount of all unapplied
tenant security deposits held by Seller shall be credited to Buyer based on a
rental statement prepared by Seller and approved by Buyer (which statement must
be consistent with the applicable Tenant Lease, the applicable Tenant Estoppel
(or other permitted tenant estoppel certificate) (if delivered hereunder), and
the final rent roll). From and after the Closing Date, Seller shall reasonably
cooperate with Buyer, at no cost or expense to Seller, in Buyer’s efforts to
assign and transfer to Buyer all non-cash security held under the applicable
Tenant Leases. Buyer shall have the obligation to prepare and execute any
assignment and transfer document on the form attached to the letter of credit or
other form provided by the issuing bank under the letter of credit, and shall
have the obligation to pay (or cause the applicable Tenant to pay) any transfer
fee for the transfer of the letter of credit.
(d)    Property Taxes. All real property taxes for fiscal years (October 1st to
September 30th) prior to the fiscal year in which the Closing Date occurs shall
be fully paid by Seller (to the extent not already paid by each Tenant) on or
before the Closing. To the extent not paid directly by the Tenants, real
property taxes for the fiscal year in which the Closing occurs shall be prorated
on the basis of the most recent assessment and levy. If real property taxes for
the fiscal year in which the Closing occurs are not available as of the Closing
Date and prorations of real property taxes are based upon the


31



--------------------------------------------------------------------------------




most recently available real property tax bill as of the Closing Date, then the
parties shall reprorate within sixty (60) days of the receipt of the actual real
property tax bill for the fiscal year in which the Closing Occurs. If after the
Closing there is any retroactive increase in the real or personal property taxes
or assessments imposed on the Property, and such increase relates to the tax
year in which the Closing Date occurs, then such increase shall be prorated by
Seller and Buyer on a per diem basis based on their respective periods of
ownership during their period to which such increase applies; provided, however,
if such increase relates to any tax year subsequent to the tax year during which
the Closing Date occurs, then such increase shall be the obligation of Buyer,
and if such increase relates to any tax year prior to the tax year in which the
Closing Date occurs, then such increase shall be the obligation of Seller.
Notwithstanding anything herein to the contrary, Buyer shall be responsible for
any increases in property taxes or assessments that result from or are triggered
by the sale of the Property to Buyer under this Agreement. Any and all refunds,
credits, claims or rights to appeal respecting the amount of any real property
taxes or other taxes or assessments for any period shall be prorated as of the
Closing Date.
(e)    Private Assessments. To the extent applicable, payments due under any
assessments imposed by private covenant shall be prorated as of the Closing
Date.
(f)    Operating Expenses. Except as set forth in Section 5.8.3, to the extent
applicable, all operating expenses (including all charges under the Contracts
assumed by Buyer) shall be prorated, and as to each service provider, operating
expenses payable or paid to such service provider in respect to the billing
period of such service provider in which the Closing occurs (the “Current
Billing Period”), shall be prorated on a per diem basis based upon the number of
days in the Current Billing Period prior to the Closing Date and the number of
days in the Current Billing Period from and after the Closing Date, and assuming
that all charges are incurred uniformly during the Current Billing Period. If
actual bills for the Current Billing Period are unavailable as of the Closing
Date, then such proration shall be made on an estimated basis based upon the
most recently issued bills, subject to readjustment upon receipt of actual
bills.
(g)    Leasing Commissions and Tenant Improvement Costs. With respect to any new
Tenant Lease, and with respect to any amendment or modification of any Tenant
Lease in effect as of the Effective Date, in any case, entered into after the
Effective Date by Seller and with Buyer’s prior written consent (or deemed
consent) pursuant to Section 4.5.1, (A) if the applicable Tenant is obligated to
pay rent to Seller prior to the Closing Date, then the leasing commissions and
any tenant improvement allowance to be paid by the landlord under such new
Tenant Lease (or such amendment or modification) shall be pro-rated between
Seller and Buyer (where Seller’s allocation shall be equal to the amount of the
leasing commissions and any tenant improvement allowance multiplied by a
fraction the numerator of which is the rent collectable from the tenant
pre-Closing and the denominator of which is the total rent collectable from the
tenant under such new Tenant Lease (or such amendment or modification) for the
initial term of such new Tenant Lease (or such amendment or modification), and
where Buyer’s allocation shall be equal to the amount of the leasing commissions
and any tenant improvement allowance multiplied by a fraction the numerator of
which is the rent collectable from the


32



--------------------------------------------------------------------------------




tenant post-Closing and the denominator of which is the total rent collectable
from the tenant under such new Tenant Lease (or such amendment or modification)
for the initial term of such new Tenant Lease (or such amendment or
modification)); and (B) if the applicable Tenant is not obligated to pay rent to
Seller under such new Tenant Lease (or such amendment or modification) prior to
the Closing Date with respect to such new or extension term, Buyer shall be
obligated to pay for all leasing commissions and any tenant improvement
allowance under such new Tenant Lease (or such amendment or modification).
Seller shall pay all leasing commissions and tenant improvement allowances for
any new Tenant Lease, amendment or modification to any existing Tenant Lease
which Seller has entered into in violation of Section 4.5.1.
(h)    Ground Lease. Seller shall be responsible for all amounts (including
without limitation base rent and additional rent) under the Ground Lease that
are due and payable or that accrue before the Closing Date, including any
penalties or fees for delinquency, and Buyer shall be responsible for all
amounts that accrue under the Ground Lease on and after the Closing Date.
(i)    Other Items. All other items customarily prorated or required by any
other provision of this Agreement to be prorated or adjusted.
5.8.3    Items Not Prorated. Seller and Buyer agree that (i) none of the
insurance policies relating to the Property will be assigned to Buyer and Buyer
shall be responsible for arranging for its own insurance as of the Closing Date;
and (ii) to the extent Seller has contracted directly with any utility provider,
including telephone, electricity, water, and gas, such utility shall be read on
the Closing Date and Buyer shall be responsible for all the necessary actions
needed to arrange for the same to be transferred to the name of Buyer on the
Closing Date, including the posting of any required deposits and, if applicable,
Seller shall be entitled to recover and retain from the providers of such
utilities any refunds or overpayments to the extent applicable to the period
prior to the Closing Date, and any utility deposits which it or its predecessors
may have posted. Accordingly, there will be no prorations for debt service,
insurance or utilities. In the event a meter reading is unavailable for any
utility directly contracted for by Seller, such utility shall be prorated in the
manner provided in Section 5.8.2(f).
5.8.4    Calculation/Re-prorations. The Escrow Agent shall prepare and deliver
to Seller and Buyer no later than three (3) business days prior to the Closing
Date an estimated closing statement which shall set forth all costs payable, and
the prorations and credits provided for in this Agreement. Seller shall prepare
and deliver to Escrow Agent all such information necessary in order for Escrow
Agent to prepare and deliver the closing statement to Seller and Buyer in
accordance with the foregoing provision. To the extent that Seller does not
timely deliver this information to Escrow Agent, Buyer shall have the right, but
not the obligation, to extend the Closing Date by the number of days Seller is
delinquent in delivering such information to Escrow Agent. Any item which cannot
be finally prorated because of the unavailability of information shall be
tentatively prorated on the basis of the best data then available and adjusted
when the information is available in accordance with this Section 5.8.4. Buyer
shall notify Seller within two (2) Business Days after its receipt of such
estimated closing statement of any items which Buyer disputes and the parties
shall attempt in good faith to reconcile any differences not later than one (1)
Business Day before the Closing Date. The


33



--------------------------------------------------------------------------------




estimated closing statement as adjusted as aforesaid and approved in writing by
the parties shall be referred to therein as the “Closing Statement”. If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that any adjustment shall
be made, if at all, within sixty (60) days after the Closing Date except with
respect to CAM Charges, taxes and assessments, in which case such adjustment
shall be made prior to the date that is six (6) months after the Closing Date,
and if a party fails to request an adjustment to the Closing Statement by a
written notice delivered to the other party within the applicable period set
forth above (such notice to specify in reasonable detail the items within the
Closing Statement that such party desires to adjust and the reasons for such
adjustment), then the prorations and credits set forth in the Closing Statement
shall be binding and conclusive against such party.
5.8.5    Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.
5.8.6    Survival. The provisions of this Section 5.8 shall survive the Closing.
5.9    Distribution of Funds and Documents. At Closing, following Escrow Agent’s
receipt of written authorization to proceed from Buyer and Seller, in the order
and manner herein below indicated, take the following actions, subject to the
terms of each of Buyer’s and Seller’s closing instruction letters and written
authorization to proceed:
5.9.1    Payment of Encumbrances. Pay the amount of those monetary liens that
are not permitted as part of Seller Monetary Encumbrances, utilizing proceeds of
the Purchase Price to which Seller shall be entitled upon Closing and funds (if
any) deposited in Escrow by Seller.
5.9.2    Recorded Documents. Record each document received hereunder that is
required to be recorded with the Office of the Judge of Probate of Cullman
County, or otherwise and deliver by overnight courier (or as otherwise requested
by the intended recipient) (together with the documents set forth in Section
5.9.3) a copy of each recorded document, conformed to show the recording data
thereon, to each party hereto.
5.9.3    Non-Recorded Documents. Deliver by overnight courier (or as otherwise
requested by the intended recipient): (i) the Title Policies to Buyer; (ii) each
other non-recorded document received hereunder to the payee or person acquiring
rights thereunder or for whose benefit said document was acquired; (iii) a copy
of each recorded document, conformed to show the recording data thereon, to each
party; and (iv) a fully executed original of each other closing document.
5.9.4    Distribution of Funds. Deliver (i) to Seller, or order, the cash
portion of the Purchase Price, adjusted for prorations, charges and other
credits and debits provided for herein; and (ii) to Buyer, any excess funds
delivered to Escrow Agent by Buyer. Such funds shall be delivered by wire
transfer or cashier’s check in accordance with instructions for Seller and
Buyer; if no instructions are given, Escrow Agent shall deliver such funds by
Escrow Agent’s check via overnight courier (or as otherwise requested by the
intended recipient) to the


34



--------------------------------------------------------------------------------




appropriate party at the address set forth for notice in this Agreement and the
parties’ closing instruction letters.
5.9.5    Completion of Documents. Escrow Agent is authorized to insert the date
of Closing and otherwise to complete the documents deposited in Escrow, where
appropriate and consistent with this Agreement.
5.10    Post-Closing Holdback Escrow. Withhold, for a period of two hundred
seventy (270) days following Closing, from proceeds which would otherwise be
distributed to Seller, the sum of Four Hundred Fifty Thousand and No/100 Dollars
($450,000.00) (the “Holdback”). The Holdback shall be held and disbursed by
Escrow Agent in compliance with an Escrow Holdback Agreement to be executed and
delivered at Closing by Buyer, Seller and Escrow Holder in the form attached
hereto as Exhibit E (the “Post-Closing Escrow Agreement”).
5.11    Possession and Tenant Notices. Possession of the Property shall be
delivered to Buyer by Seller at Closing. Seller and Buyer covenant and agree to
execute at Closing a written notice (each a “Tenant Notice”) of the acquisition
of the Property by Buyer, in sufficient copies for transmittal to each Tenant
affected by the sale and purchase of the Property and properly addressed to each
Tenant. Each Tenant Notice shall be prepared by Seller, at Seller’s cost and
expense, and reasonably approved by Buyer, shall notify the Tenants of the sale
and transfer and the assignment of such Tenant’s security deposit under the
Tenant Lease, and shall contain appropriate instructions relating to the payment
or receipt of future rentals, the giving of future notices and other matters
reasonably required by Buyer or required by law. Buyer agrees to provide Seller
with appropriate instructions relating to the payment and receipt of future
rentals, the giving of future notices and other matters reasonably required by
Buyer prior to the Closing Date. Unless a different procedure is required by
applicable law, in which event such law shall be controlling, Seller agrees to
transmit or otherwise deliver such Tenant Notices to the applicable Tenants
under the Tenant Leases promptly after the Closing.
ARTICLE 6
TERMINATION AND DEFAULT
6.1    Buyer Default.
6.1.1    If Closing fails to occur on the Closing Date because Buyer fails to
perform any of its material obligations or is otherwise in material default
under any of Buyer’s obligations under Section 5.6, and Seller has performed or
tendered performance of all of its material obligations in accordance with this
Agreement, then, provided that Seller shall have delivered notice of such
material failure or material default to Buyer, and Buyer shall not have remedied
or cured such material failure or material default within ten (10) Business Days
after receipt of such notice, in which event the Closing Date shall be
automatically extended (without the need for any action on the part of Buyer or
Seller) to the Business Day after the earlier of the date Buyer remedies or
cures such material default in all material respects or the expiration of such
ten (10) Business Day period, (i) Seller shall have the right (but not the
obligation) to terminate this Agreement upon written notice of such termination
to Buyer; (ii) the Deposit (and any and all interest thereon) shall be paid to
and retained by Seller as liquidated damages as its sole and exclusive remedy;
and (iii) Seller and Buyer shall have no further obligations to each


35



--------------------------------------------------------------------------------




other under this Agreement except those provisions which expressly survive the
termination of this Agreement. Notwithstanding anything in this Section 6.1.1 to
the contrary, Buyer shall not have any cure period, and Seller will not be
required to deliver any notice to Buyer, with respect to Buyer’s failure to
perform on the Closing Date due to Buyer’s failure to deliver into Escrow the
balance of the Purchase Price owed by Buyer as of the Closing Date and/or
Buyer’s failure to deliver its required, executed signature pages to the closing
documents, and in the case of any such failure on the part of Buyer (i) Seller
shall have the immediate right (but not the obligation) to terminate this
Agreement upon written notice of such termination to Buyer; (ii) the Deposit
(and any and all interest thereon) shall be paid to and retained by Seller as
liquidated damages as its sole and exclusive remedy; and (iii) Seller and Buyer
shall have no further obligations to each other under this Agreement except
those provisions which expressly survive the termination of this Agreement.
6.1.2    BUYER AND SELLER ACKNOWLEDGE THAT THE DAMAGES TO SELLER IN THE EVENT OF
A BREACH OF THIS AGREEMENT BY BUYER WOULD BE DIFFICULT OR IMPOSSIBLE TO
DETERMINE, THAT THE AMOUNT OF THE DEPOSIT REPRESENTS THE PARTIES’ BEST AND MOST
ACCURATE ESTIMATE OF THE DAMAGES THAT WOULD BE SUFFERED BY SELLER IF THE
TRANSACTION SHOULD FAIL TO CLOSE AND THAT SUCH ESTIMATE IS REASONABLE UNDER THE
CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS AGREEMENT AND UNDER THE
CIRCUMSTANCES THAT SELLER AND BUYER REASONABLY ANTICIPATE WOULD EXIST AT THE
TIME OF SUCH BREACH. BUYER AND SELLER AGREE THAT SELLER’S RIGHT TO RETAIN THE
DEPOSIT (AND INTEREST EARNED THEREON) SHALL BE SELLER’S SOLE AND EXCLUSIVE
REMEDY, AT LAW AND IN EQUITY, FOR BUYER’S FAILURE TO PURCHASE THE PROPERTY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT THIS
PROVISION WILL NOT LIMIT SELLER’S RIGHT TO RECEIVE REIMBURSEMENT FOR REASONABLE
OUT-OF-POCKET ATTORNEY’S FEES IN CONNECTION WITH ANY LEGAL PROCEEDINGS
INSTITUTED BY SELLER TO ENFORCE THE TERMS AND CONDITIONS OF THIS AGREEMENT TO
THE EXTENT SELLER IS THE PREVAILING PARTY.
6.2    Seller’s Default.
6.2.1    If at, or prior to, Closing, Seller fails to perform any of its
material obligations or is otherwise in material default hereunder or willfully
causes the failure of a condition precedent pursuant to Section 5.4 hereof
(each, a “Pre-Closing Default, and collectively, the Pre-Closing Defaults”), and
Buyer has performed or tendered performance of all of its material obligations
in accordance with this Agreement, then, provided that Buyer shall have
delivered notice of such Pre-Closing Default to Seller, and Seller shall not
have remedied or cured such Pre-Closing Default within ten (10) Business Days
(or such longer period (not to exceed thirty (30) days in the aggregate) if the
Pre-Closing Default cannot reasonably be remedied or cured within the initial
ten (10) Business Day period and Seller is diligently pursuing a remedy or cure
to such Pre-Closing Default) after receipt of such notice, in which event the
Closing Date shall be automatically extended (without the need for any action on
the part of Buyer or Seller) to the Business Day after the earlier of the date
Seller remedies or cures such Pre-Closing Default(s) or the expiration of such
ten (10) Business Day period (or such


36



--------------------------------------------------------------------------------




longer period (not to exceed thirty (30) days in the aggregate) if the
Pre-Closing Default cannot reasonably be remedied or cured within the initial
ten (10) Business Day period and Seller is diligently pursuing a remedy or cure
to such Pre-Closing Default), Buyer shall have the right by written notice to
Seller at the Buyer’s sole option and by written notice to Buyer, to elect any
or all of the following as it sole remedies:
(a)    Waive such Pre-Closing Default and proceed to the Closing with no
reduction in the Purchase Price and tender the actual Purchase Price to Seller;
provided, however, that this provision will not limit (other than with respect
to such Pre-Closing Default for which Buyer shall be deemed to have waived all
of Seller’s obligations and Buyer’s right and remedies with respect thereto)
Buyer’s right to receive reimbursement for attorney’s fees subject and pursuant
to Section 9.8 below in connection with any legal proceedings instituted by any
party or Escrow Agent with respect to the enforcement of this Agreement, nor
waive or affect any of Seller’s other obligations under this Agreement to be
performed after the Closing or Buyer’s rights to enforce those obligations.
(b)    Subject to the provisions of this Section 6.2, institute an action for
specific performance to cause Seller to convey the Property to Buyer pursuant to
the terms and conditions of this Agreement; provided, however, Seller shall not
be liable for any consequential, punitive or other damages under this Agreement.
Notwithstanding anything herein to the contrary, if specific performance is
unavailable or impractical due to Seller’s conveyance of the Property to a third
party in violation of the terms and conditions of this Agreement, then Buyer
shall have all remedies at law or in equity.
(c)    Terminate this Agreement by notice to Seller and Escrow Agent to that
effect, in which event (i) this Agreement shall terminate; (ii) the Deposit (and
any and all interest thereon) shall be returned and paid to Buyer; (iii) Seller
shall reimburse Buyer (within thirty (30) days of receipt of invoices from Buyer
evidencing Buyer’s actually incurred out-of-pocket costs) for Buyer’s actually
incurred out-of-pocket costs in conjunction with this Agreement and Buyer’s due
diligence efforts (including, but not limited to reasonable attorneys’ fees and
Buyer’s due diligence efforts and which reimbursement shall not be subject to
the $25,000.00 threshold limitation set forth in Section 6.2.2(b) but which
reimbursement obligation shall be subject to a cap of Fifty Thousand and No/100
Dollars ($50,000.00) in the aggregate); and (iv) Seller and Buyer shall have no
further obligations to each other under this Agreement except those provisions
which expressly survive the termination of this Agreement.


Notwithstanding anything in this Section 6.2.1 to the contrary, Seller shall not
have any cure period, and Buyer will not be required to deliver any notice to
Seller, with respect to Seller’s failure to perform on the Closing Date due
solely to Seller’s failure to deliver its required, executed signature pages to
the closing documents, and in the case of any such failure on the part of
Seller, the provisions of clause (c) of this Section 6.2.1 shall apply.


6.2.2    Notwithstanding anything to the contrary set forth in this Agreement,
the following shall apply with respect to any claim by Buyer that Seller has
materially failed to perform any of its obligations or is otherwise in material
default hereunder:


37



--------------------------------------------------------------------------------




(a)    If Buyer has actual knowledge of any material breach of any
representation, warranty or covenant of Seller under this Agreement prior to
Closing (as shown in a writing (including, without limitation, any document)
provided to Buyer or which writing (including, without limitation, any document)
is in Buyer’s possession, it being agreed that, for purposes of this Section
6.2.2(a), information set forth or otherwise contained in documents and
instruments furnished to Buyer by or on behalf of Seller and uploaded on a
database by Seller or on behalf of Seller that is made available to Buyer in
connection with Buyer’s due diligence of the Property and documents and
instruments furnished by Seller’s counsel to Buyer (or its counsel), shall be
deemed to be information which have been provided to Buyer and/or in Buyer’s
possession) but Buyer nevertheless proceeds to Closing on the Closing Date,
then, notwithstanding anything to the contrary set forth herein, Seller shall
have no liability or obligation under this Agreement, at law or in equity with
respect to any and all such breaches.
(b)    Buyer shall not pursue any claim under this Agreement (including, without
limitation, after Closing) against Seller for damages that are less than
Twenty-Five Thousand and 00/100 Dollars ($25,000.00); provided, that with
respect to any claims in excess of Twenty-Five Thousand and 00/100 Dollars
($25,000.00), Buyer shall be entitled to seek recovery of the full amount of
such claims (subject to Seller’s Liability Cap). Further, the maximum amount of
liability that Seller shall have to Buyer in all circumstances for any and all
surviving obligations under the Representation Documents (including, without
limitation, any obligation or liability arising out of any of the
representations and warranties of Seller that survives Closing, any obligation
or liability arising out of any of the representations, warranties and/or
covenants of Seller in any Representation Document, under any transfer
documents, any indemnification or other obligation or liability contained herein
or in a Representation Document that is specifically stated to survive Closing,
and any indemnification or other obligation or other liability under any other
document or instrument delivered by Seller to Buyer in connection with the
Closing, and any of Buyer’s legal fees, costs, and/or expenses arising out of
the foregoing) shall not exceed, in the aggregate, Four Hundred Fifty Thousand
and No/100 Dollars ($450,000.00) (“Seller’s Liability Cap”).
(c)    In no event shall Seller be liable for any incidental, consequential,
indirect, punitive, special or exemplary damages, or for lost profits, or
unrealized expectations or other similar claims, and in every case Buyer’s
recovery for any claims referenced in this Agreement shall be net of any
insurance proceeds paid to Buyer and any indemnity, contribution or other
similar payment then recovered by Buyer from any insurance company, tenant, or
other third party for such damage. To the extent any of such insurance proceeds
or any indemnity, contribution or other similar payments are paid after Seller’s
payment to Buyer of claims hereunder, then (i) in the event such payments are
made to Seller, Seller shall have the right to keep such payments, and (ii) in
the event such payments are made to Buyer, Buyer shall promptly pay the same to
Seller.
ARTICLE 7
CASUALTY DAMAGE OR CONDEMNATION


38



--------------------------------------------------------------------------------




7.1    Casualty. If the Improvements are damaged by one or more casualties prior
to the Closing and such casualties, in the aggregate, result in loss or damage
in an amount valued greater than Four Hundred Fifty Thousand and No/100 Dollars
($450,000.00), then Buyer shall have the sole option to elect either to:
(a)    acquire the Property as is (without reduction in the Purchase Price) on
the Closing Date, plus an assignment without recourse or credit of any insurance
proceeds payable to Seller by virtue of such loss or damage plus a credit for
any deductible under said policy; or
(b)    terminate this Agreement and, subject to Section 3.6, receive back the
Deposit (and any interest accrued thereon), in which event Seller and Buyer
shall have no further obligations to each other under this Agreement except
those provisions which expressly survive the termination of this Agreement.
Such right must be exercised within ten (10) days from the date Seller provides
Buyer with notice of the loss of the event giving rise to such right. If Buyer
fails to provide notice of an election, then Buyer shall have been deemed to
elect under clause (b) above. Notwithstanding the foregoing, if the Improvements
are damaged by casualty prior to the Closing and the casualty does not result in
loss or damage in an amount valued greater than Four Hundred Fifty Thousand and
No/100 Dollars ($450,000.00), then Buyer shall be required to acquire the
Property as is (without reduction in the Purchase Price) on the Closing Date;
provided, however, Buyer shall receive an assignment without recourse or credit
of any insurance proceeds payable to Seller by virtue of such loss or damage
plus a credit for any deductible under said policy.
7.2    Condemnation. If any portion of the Real Property is subject to a
condemnation proceeding prior to the Closing, at Buyer’s sole option, Buyer
shall have the right to elect either to (a) terminate this Agreement and,
subject to Sections 3.6, receive back the Deposit (and any interest accrued
thereon), in which event Seller and Buyer shall have no further obligations to
each other under this Agreement, except those provisions which expressly survive
the termination of this Agreement, or (b) acquire the Property (without
reduction in the Purchase Price) on the Closing Date, plus an assignment without
recourse or credit of any condemnation proceeds payable to Seller by virtue of
such condemnation. Such right must be exercised within ten (10) days from the
date Seller provide Buyer with notice of the loss of the event giving rise to
such right. If Buyer fails to provide notice of an election, then Buyer shall
have been deemed to elect under clause (a) above.
ARTICLE 8
REAL ESTATE COMMISSION
Buyer and Seller each represents and warrants to the other that Buyer and Seller
have not dealt with any broker in connection with the transactions set forth in
this Agreement other than CBRE Inc. (d/b/a CBRE Healthcare Capital Markets)
(“Broker ”), which Seller represents and warrants shall be paid a fee or
commission by Seller pursuant to a separate agreement between Seller and Broker.
Each party agrees to indemnify and hold harmless the other for, from and against
any and all breach of the representation(s) and warranty(ies) made by it in this
Article and any and all actual, out-of-pocket claims, demands or the cost or
expense thereof, including


39



--------------------------------------------------------------------------------




reasonable attorney’s fees, arising out of any broker’s commission, fee or other
compensation due or alleged to be due in connection with the transactions
contemplated by this Agreement based upon an agreement alleged to have been made
or other action alleged to have been taken by the indemnifying party, other than
Broker. The foregoing indemnification obligation of the parties shall survive
the Closing or the earlier termination of this Agreement.
ARTICLE 9
MISCELLANEOUS
9.1    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the transactions contemplated herein, and it
supersedes all prior discussions, understandings or agreements between the
parties. All Exhibits and Schedules annexed hereto are a part of this Agreement
and are incorporated herein by reference.
9.2    Binding On Successors and Assigns. Subject to Section 9.3, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
9.3    Assignment by Buyer. Except as expressly provided herein, Buyer shall not
have the right to assign this Agreement or its rights hereunder without Seller’s
prior written consent, which consent can be withheld in Seller’s sole
discretion. If Seller consents to any assignment, then no further assignments
shall be permitted except as provided above. No assignment by Buyer of this
Agreement or its rights under this Agreement (with or without Seller’s required
consent as aforesaid) shall release the named Buyer from any obligation under
this Agreement. Any direct or indirect transfer of fifty percent (50%) or more
of the beneficial ownership interest in Buyer and/or any change in control of
Buyer shall constitute an assignment of Buyer’s interest under this Agreement
and shall require Seller’s prior consent. Notwithstanding the foregoing, Buyer
shall have the right to assign this Agreement, or its rights hereunder, without
Seller’s prior consent (but with five (5) Business Days’ prior notice to Seller)
to an affiliate of Buyer. For purposes of this Section 9.3, an “affiliate” of
Buyer shall mean a party that (a) Controls, (b) is under the Control of, or (c)
is under common Control with, the Buyer. “Control ” or “control ” shall mean (i)
direct or indirect ownership of more than fifty percent (50%) of the outstanding
voting stock of a corporation or other majority equity and control interest if
not a corporation and the possession, directly or indirectly, of power to direct
or cause the direction of the management and policy of such corporation or other
entity, whether through the ownership of voting securities, by statute or
according to the provisions of a contract, or (ii) direct or indirect ownership
of one hundred percent (100%) of the outstanding voting stock of a corporation
or one hundred percent (100%) equity interest if not a corporation, together
with possession, directly or indirectly, of the power to direct or cause the
direction of the management and policy of such corporation or other entity,
whether through the ownership of voting securities, by statute or according to
the provisions of a contract, by the persons that are the direct or indirect
owners of Buyer as of the Effective Date. Seller shall not assign this
Agreement.
9.4    Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Buyer of the breach of any covenant of


40



--------------------------------------------------------------------------------




this Agreement shall be construed as a waiver of any preceding or succeeding
breach of the same or any other covenant or condition of this Agreement.
9.5    Governing Law. This Agreement shall be governed by and construed under
the internal laws of the State of Alabama without regard to the principles of
conflicts of law.
9.6    Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Originals transmitted by facsimile or electronic mail shall
be considered original in all respects.
9.7    Notices. All notices, demands and other communications of any type given
by any party hereunder, whether required by this Agreement or in any way related
to the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section 9.7. All notices shall
be in writing and shall be delivered (i) by courier; (ii) by Federal Express or
other nationally recognized overnight delivery service; or (iii) by e-mail.
Unless otherwise expressly provided herein, notices delivered by e-mail must be
followed by confirmation via Federal Express or other nationally recognized
overnight delivery service. Notices shall be deemed given and received (1) if by
courier, upon delivery or refusal of same; (2) if by Federal Express or other
nationally recognized overnight delivery service, the business day following
deposit; and (3) immediately following e-mail transmission. Any notice received
on a non-business day or after 5:00 p.m. Central Time on a Business Day shall be
deemed received on the next business day. Notices shall be given to the
following addresses:
To Seller:
c/o Seavest Healthcare Properties, LLC
707 Westchester Avenue, Suite 401
White Plains, New York 10604
Attn: Malika Basheer
Phone: (914) 683-8474
Email: MBasheer@seavesthcp.com
 
And with a copy to:
Drinker Biddle & Reath LLP
One Logan Square, Ste. 2000
Philadelphia, Pennsylvania 19103-6996
Attn: Lisa A. Sher, Esq.
Phone: (215) 988-3346
Email: lisa.sher@dbr.com 


To Buyer:
c/o American Healthcare Investors
18191 Von Karman Avenue, Suite 300
Irvine, California 92612
Attention: Danny Prosky
Telephone: (949) 270-9201
Facsimile: (949) 474-0442
E-mail: DProsky@ahinvestors.com





41



--------------------------------------------------------------------------------




And with a copy to:
Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
Baker Donelson Center, Suite 800
211 Commerce Street
Nashville, TN 37201
Attn: Elizabeth Sauer, Esq.
Phone: (615) 726-5745
Facsimile: (615) 744-5745
E-mail: esauer@bakerdonelson.com


To Escrow Agent to:
Chicago Title Insurance Company
2828 Routh Street, Suite 800
Dallas, TX 75201
Attn: Shannon Bright, Commercial Escrow Officer
Telephone: (214) 965-1719
E-mail: BrightS@ctt.com 



Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 9.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
9.8    Attorneys’ Fees. In the event of a judicial or administrative proceeding
or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including, without limitation,
reasonable attorneys’ fees and expenses, whether at the investigative, pretrial,
trial or appellate level. The prevailing party shall be determined by the court
based upon an assessment of which party’s major arguments or position prevailed.
9.9    IRS Real Estate Sales Reporting. Buyer and Seller agree that Escrow Agent
shall act as “the person responsible for closing” the transaction which is the
subject of this Agreement pursuant to Section 6045(e) of the Code and shall
prepare and file all informational returns, including without limitation, IRS
Form 1099-S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.
9.10    Time Periods. If the time for performance of any obligation hereunder
expires on a day that is not a Business Day, the time for performance shall be
extended to the next Business Day.
9.11    Modification of Agreement. No modification of this Agreement shall be
deemed effective unless in writing and signed by the party against whom
enforcement is sought.


42



--------------------------------------------------------------------------------




9.12    Survival of Provisions After Closing. Any provisions of this Agreement
that require observance or performance after the Closing Date shall continue in
force and effect following the Closing Date, subject to any applicable
limitations on survival contained herein.
9.13    Further Instruments. Each party, promptly upon the request of the other,
shall execute and have acknowledged and delivered to the other or to Escrow
Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.
9.14    Descriptive Headings; Word Meaning. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein,” “hereinafter,” “hereof’ and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”
9.15    Business Day. As used herein, the term “Business Day” means any day
other than Saturday, Sunday and any day which is a legal holiday in the State of
Alabama and/or New York.
9.16    Construction of Agreement. This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared primarily by counsel for one of the parties, it
being recognized that Buyer and Seller have contributed substantially and
materially to the preparation of this Agreement.
9.17    Severability. The parties hereto intend and believe that each provision
in this Agreement comports with all applicable local, state and federal laws and
judicial decisions. However, if any provision in this Agreement is found by a
court of law to be in violation of any applicable local, state or federal law,
statute, ordinance, administrative or judicial decision, or public policy, or if
in any other respect such a court declares any such provision to be illegal,
invalid, unlawful, void or unenforceable as written (other than provisions
relating to the “Conditions Precedent Favoring Seller” as provided for in
Section 5.6 or the “Conditions Precedent Favoring Buyer” as provided for in
Section 5.4), then it is the intent of all parties hereto that, consistent with
and with a view towards preserving the economic and legal arrangements among the
parties hereto as expressed in this Agreement, such provision shall be given
force and effect to the fullest possible extent, and that the remainder of this
Agreement shall be construed as if such illegal, invalid, unlawful, void or
unenforceable provision were not contained herein, and that the rights,
obligations and interests of the parties under the remainder of this Agreement
shall continue in full force and effect.
9.18    Exclusivity. From and after the Effective Date, Seller and its
respective agents, representatives and employees shall immediately cease all
marketing of the Property until such


43



--------------------------------------------------------------------------------




time as this Agreement is terminated and Seller shall not directly or indirectly
make, accept, negotiate, entertain or otherwise pursue any offers for the sale
of the Property.
9.19    Confidentiality.


9.19.1    Unless and until the Closing occurs hereunder, neither Buyer nor
Seller will make, or permit anyone to make on their behalf, any public statement
or public comment with respect to this Agreement (other than solely in
connection with any litigation instituted by a party hereunder to enforce such
party’s rights hereunder), the Buyer’s Reports, and the transactions
contemplated hereby, that is intended for public distribution or made to any
newspaper, trade publication, or other print or other media, without the
approval by the other party as to such disclosure and the information to be
disclosed, which approval shall not be unreasonably withheld or delayed.
9.19.2    Unless and until the Closing occurs hereunder, Buyer and Seller, and
their respective agents shall maintain the confidentiality of all documents,
instruments and information obtained by Buyer (including the Buyer’s Reports) or
Seller, as applicable, or such agents hereunder or otherwise in connection with
the proposed acquisition of the Property and shall not, without the other
party’s prior written consent, which consent shall not be unreasonably withheld
or delayed, disclose any of such information to any other person or use any of
such information for any purpose other than as contemplated herein.
Notwithstanding the foregoing, Buyer and Seller may disclose any of such
information to (i) the Existing Lender, the Tenants, and their respective
officers, directors, employees, agents, attorneys, accountants, consultants,
engineers and other professionals to whom such disclosure is reasonably
necessary for the investigation of the Property and/or consummation of the
transactions contemplated hereby, provided that each such person is advised to
maintain such information in a confidential manner, (ii) as otherwise may be
required by applicable law, and (iii) to the Ground Lessor in connection with
the ROFR Notice and/or as otherwise required under the Ground Lease.


9.20    Waiver of Jury Trial. To the extent allowable by law, Seller and Buyer
hereby irrevocably and unconditionally waive any and all right to trial by jury
in any action, suit or counterclaim arising in connection with, out of or
otherwise relating to this Agreement. The provisions of this Section 9.20 shall
survive the Closing or the termination hereof.
9.21    Venue and Jurisdiction. BUYER AND SELLER HEREBY IRREVOCABLY SUBMIT TO
THE JURISDICTION OF THE STATE COURT OF ALABAMA OR ANY FEDERAL COURT SITTING IN
THE JURISDICTION OF CULLMAN COUNTY, THE STATE OF ALABAMA, OVER ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND AGREE THAT VENUE
FOR ANY SUCH ACTION OR PROCEEDING SHALL BE IN THE STATE OF ALABAMA. BUYER AND
SELLER EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO SUCH VENUE AS BEING AN
INCONVENIENT FORUM.
9.22    Further Assurances. Subsequent to Closing, each party shall execute and
deliver to the other such further documents and instruments as either party may
reasonably request of the other in order to confirm or implement the terms of
this Agreement (provided the same does not


44



--------------------------------------------------------------------------------




increase the liability of the party so being requested to execute and deliver
such further instruments or documents).
9.23    Indemnification Obligations. If any claim, action or proceeding is made
or brought against Seller or Buyer and such party (the “Indemnitee ”), as a
result of such claim, action or proceeding, is entitled to indemnification from
the other party (“Indemnitor”) pursuant to the terms and conditions of this
Agreement (an “Indemnified Claim ”), then, upon demand by the Indemnitee,
Indemnitor, at its sole cost and expense, shall indemnify, protect, defend and
hold the Indemnitee harmless from any liability with respect to any such
Indemnification Claim with the engagement of counsel as the Indemnitee shall
approve, which approval shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing, the Indemnitee shall also have the right
to retain its own attorneys to defend or assist in defending any such claim,
action or proceeding either involving potential liability of One Hundred
Thousand and No/100 Dollars ($100,000.00) or more, or if, in the Indemnitee’s
reasonable judgment, such counsel faces a conflict, whether because of differing
defenses available to Indemnitor and Indemnitee or any other reason, and, in
each such case, Indemnitor shall pay the reasonable fees and disbursements of
such attorneys. Notwithstanding anything contained in this Agreement to the
contrary, (A) no Indemnitor shall have any liability for any consequential,
indirect or punitive damages that are suffered by an Indemnitee, and (B) the
Indemnitor shall not be required to indemnify the Indemnitee, and hold the
Indemnitee harmless, in either case as aforesaid, to the extent that the gross
negligence or willful misconduct of Indemnitee contributed to the loss or damage
sustained by the party making the Indemnified Claim against the Indemnitee.
Indemnitee shall not consent to the entry of any judgment or award regarding an
Indemnified Claim, or enter into any settlement regarding such Indemnified
Claim, except in either case with the prior approval of the Indemnitor, which
approval shall not be unreasonably withheld, conditioned or delayed by the
Indemnitor. The provisions of this Section 9.23 shall survive the Closing and
the expiration or earlier termination of this Agreement.
9.24    Buyer’s Disclosures. Seller acknowledges that it is Buyer’s intention
that the ultimate acquirer be a subsidiary of a corporation that is or intends
to qualify as a real estate investment trust and that, as such, it is subject to
certain filing and reporting requirements in accordance with federal laws and
regulations, including but not limited to, regulations promulgated by the
Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the parties hereto to the contrary, Buyer may publically file, disclose,
report or publish any and all information related to this transaction that may
be reasonably interpreted as being required by federal law or regulation or,
subject to Seller’s prior written approval not to be unreasonably withheld, as
Buyer otherwise elects. With respect to disclosures not required by law, Buyer
hereby agrees to (a) provide Seller with as much advance notice as reasonably
possible with respect to the nature of such disclosure, (b) reasonably cooperate
with Seller as to the timing and contents of such disclosure, and (c) review in
good faith suggestions made by Seller with respect to the contents of such
disclosure; provided, however that Seller shall not unreasonably withhold its
consent and Seller shall be deemed to have approved such disclosure if it fails
to respond within seven (7) business days after receiving the proposed
disclosure from Buyer.
9.25    Intentionally Omitted.


45



--------------------------------------------------------------------------------




9.26    Board Approval. Notwithstanding anything to the contrary contained in
this Agreement, Buyer’s obligation to purchase the Property is conditioned upon
the approval by the Board of Directors of each of the REITs (the “Board”) prior
to expiration of the Due Diligence Period, which approval may be given or denied
in the Board’s sole and absolute discretion (such condition, the “Board Approval
Condition”). In the event such approval is not given and Buyer delivers the
Termination Notice prior to the end of the Due Diligence Period, then this
Agreement shall terminate, the Deposit shall be returned to Buyer without any
further action required from either party, and Seller and Buyer shall thereupon
be discharged from any further liability to the other arising from this
Agreement (except with respect to provisions of this Agreement which recite that
they survive termination). Buyer’s failure to deliver the Termination Notice
shall constitute (i) a waiver by Buyer of the Board Approval Condition, and (ii)
a representation and warranty from Buyer to Seller that Buyer has satisfied the
Board Approval Condition and obtained its required Board approval.
[Remainder of page intentionally left blank; signatures to follow on next
pages.]


46



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
Seller:
CULLMAN POB III LLC, an Alabama limited liability company
 
 
 
 
By:
SP III Cullman, LLC, a Delaware limited liability
 
company, its sole member
 
 
 
By:
Seavest Healthcare Properties, LLC, a Delaware
 
 
limited liability company, its non-member manager
 
 
 
 
 
By:
Seavest Inc., a New York corporation, its
 
 
 
non-member manager
 
 
 
 
 
 
 
 
 
 
By:
/s/ Douglas F. Ray
 
 
 
Name: Douglas F. Ray
 
 
 
Title: President/Co-CEO

[Signature Pages Continue]








[Signature Page of Seller to Purchase and Sale Agreement and Escrow
Instructions]









--------------------------------------------------------------------------------








Buyer:


GAHC4 CULLMAN AL MOB III, LLC,
a Delaware limited liability company
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP
 
a Delaware limited partnership, Its Sole Member,
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.,
 
 
a Maryland corporation, Its General Partner,
 
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
Name:
Danny Prosky
 
 
Title:
President and Chief Operating Officer

[Signature Pages Continue]








[Signature Page of Buyer to Purchase and Sale Agreement and Escrow Instructions]









--------------------------------------------------------------------------------






CONSENT OF ESCROW AGENT
The undersigned Escrow Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be Escrow Agent under said Agreement and (iii) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under
(i) this Consent or otherwise unless and until said Agreement, fully signed by
the parties, has been delivered to the undersigned or (ii) any amendment to said
Agreement unless and until the same shall be accepted by the undersigned in
writing.
CHICAGO TITLE INSURANCE COMPANY
 
 
By:
/s/ Shannon Bright
 
Name: Shannon Bright
 
Title: Escrow Officer
 
 
 
 
Date of Execution by Escrow Agent: August 11, 2016

[End of Signature Pages]








[Signature Page of Escrow Agent to Purchase and Sale Agreement and Escrow
Instructions]









